EXHIBIT 10.1

CONFORMED COPY

 

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
POOL CORPORATION
 
 
 
 
 
$100,000,000 Floating Rate Senior Notes due February 12, 2012
 

 
 
_________
 
 
NOTE PURCHASE AGREEMENT
 
 
_________
 
 
 


 
 
Dated as of February 1, 2007
 






 


 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
Section
Page



1.
AUTHORIZATION OF NOTES.
1
 
1.1.
Description of Notes.
1
 
1.2.
Floating Interest Rate Provisions for the Notes.
1
 
1.3.
Subsidiary Guaranty.
2
       
2.
SALE AND PURCHASE OF NOTES.
2
       
3.
CLOSING.
3
       
4.
CONDITIONS TO CLOSING.
3
 
4.1.
Representations and Warranties.
3
 
4.2.
Performance; No Default.
3
 
4.3.
Compliance Certificates.
4
 
4.4.
Opinions of Counsel.
4
 
4.5.
Purchase Permitted By Applicable Law, etc.
4
 
4.6.
Sale of Other Notes.
4
 
4.7.
Payment of Special Counsel Fees.
4
 
4.8.
Private Placement Numbers.
5
 
4.9.
Changes in Corporate Structure.
5
 
4.10.
Funding Instructions.
5
 
4.11.
Amendment of Credit Agreement.
5
 
4.12.
Proceedings and Documents.
5
       
5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
5
 
5.1.
Organization; Power and Authority.
5
 
5.2.
Authorization, etc.
6
 
5.3.
Disclosure.
6
 
5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates.
7
 
5.5.
Financial Statements; Material Liabilities.
7
 
5.6.
Compliance with Laws, Other Instruments, etc.
8
 
5.7.
Governmental Authorizations, etc.
8
 
5.8.
Litigation; Observance of Statutes and Orders.
8
 
5.9.
Taxes.
9
 
5.10.
Title to Property; Leases.
9
 
5.11.
Licenses, Permits, etc.
9
 
5.12.
Compliance with ERISA.
10
 
5.13.
Private Offering by the Company.
11
 
5.14.
Use of Proceeds; Margin Regulations.
11
 
5.15.
Existing Indebtedness; Future Liens.
11
 
5.16.
Foreign Assets Control Regulations, etc.
12
 
5.17.
Status under Certain Statutes.
12
 
5.18.
Environmental Matters.
12
       
6.
REPRESENTATIONS OF THE PURCHASERS.
13
 
6.1.
Purchase for Investment.
13
 
6.2.
Source of Funds.
13
       
7.
INFORMATION AS TO COMPANY.
15
 
7.1.
Financial and Business Information.
15
 
7.2.
Officer's Certificate.
17
 
7.3.
Electronic Delivery.
18
 
7.4.
Visitation.
18
       
8.
PREPAYMENT OF THE NOTES.
19
 
8.1.
Required Prepayments.
19
 
8.2.
Optional Prepayments.
19
 
8.3.
Mandatory Offer to Prepay Upon Change of Control.
19
 
8.4.
Allocation of Partial Prepayments.
21
 
8.5.
Maturity; Surrender, etc.
21
 
8.6.
Purchase of Notes.
21
 
8.7.
LIBOR Breakage Amount.
21
       
9.
AFFIRMATIVE COVENANTS.
22
 
9.1.
Compliance with Law.
22
 
9.2.
Insurance.
22
 
9.3.
Maintenance of Properties.
22
 
9.4.
Payment of Taxes and Claims.
22
 
9.5.
Corporate Existence, etc.
23
 
9.6.
Books and Records.
23
 
9.7.
Subsidiary Guaranty; Release.
23
 
9.8.
Pari Passu Ranking.
24
       
10.
NEGATIVE COVENANTS.
24
 
10.1.
Funded Indebtedness.
24
 
10.2.
Fixed Charge Coverage.
24
 
10.3.
Priority Debt.
24
 
10.4.
Liens.
24
 
10.5.
Subsidiary Indebtedness.
26
 
10.6.
Mergers, Consolidations, etc.
27
 
10.7.
Sale of Assets.
27
 
10.8.
Nature of Business.
28
 
10.9.
Transactions with Affiliates.
29
 
10.10.
Terrorism Sanctions Regulations.
29
       
11.
EVENTS OF DEFAULT.
29
       
12.
REMEDIES ON DEFAULT, ETC.
31
 
12.1.
Acceleration.
31
 
12.2.
Other Remedies.
32
 
12.3.
Rescission.
32
 
12.4.
No Waivers or Election of Remedies, Expenses, etc.
33
       
13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
33
 
13.1.
Registration of Notes.
33
 
13.2.
Transfer and Exchange of Notes.
33
 
13.3.
Replacement of Notes.
34
       
14.
PAYMENTS ON NOTES.
34
 
14.1.
Place of Payment.
34
 
14.2.
Home Office Payment.
34
       
15.
EXPENSES, ETC.
35
 
15.1.
Transaction Expenses.
35
 
15.2.
Survival.
35
       
16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
35
       
17.
AMENDMENT AND WAIVER.
36
 
17.1.
Requirements.
36
 
17.2.
Solicitation of Holders of Notes.
36
 
17.3.
Binding Effect, etc.
37
 
17.4.
Notes held by Company, etc.
37
       
18.
NOTICES.
37
       
19.
REPRODUCTION OF DOCUMENTS.
38
       
20.
CONFIDENTIAL INFORMATION.
38
       
21.
SUBSTITUTION OF PURCHASER.
39
       
22.
MISCELLANEOUS.
39
 
22.1.
Successors and Assigns.
39
 
22.2.
Payments Due on Non-Business Days.
39
 
22.3.
Accounting Terms.
40
 
22.4.
Severability.
40
 
22.5.
Construction.
40
 
22.6.
Counterparts.
40
 
22.7.
Governing Law.
40
 
22.8.
Jurisdiction and Process; Waiver of Jury Trial.
40





--------------------------------------------------------------------------------



SCHEDULE A -- Information Relating to Purchasers
SCHEDULE B -- Defined Terms
SCHEDULE 5.4 -- Subsidiaries; Ownership of Subsidiary Stock; Affiliates
SCHEDULE 5.5 -- Financial Statements
SCHEDULE 5.14 -- Use of Proceeds
SCHEDULE 5.15 -- Existing Indebtedness
SCHEDULE 10.4 -- Liens
SCHEDULE 10.5 -- Subsidiary Indebtedness
EXHIBIT 1.1 -- Form of Senior Note
EXHIBIT 1.3 -- Form of Subsidiary Guaranty
EXHIBIT 4.4(a) -- Form of Opinion of Special Counsel for the Company
EXHIBIT 4.4(b) -- Form of Opinion of General Counsel of the Company
EXHIBIT 4.4(c) -- Form of Opinion of Special Counsel to the Purchasers




 

--------------------------------------------------------------------------------




 

POOL CORPORATION
109 Northpark Boulevard
Covington, LA 70433-5521
985-892-5521
Fax: 985-892-2438




$100,000,000 Floating Rate Senior Notes due February 12, 2012




Dated as of February 1, 2007


TO EACH OF THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:
 
Ladies and Gentlemen:
 
POOL CORPORATION, a Delaware corporation (the “Company”), agrees with each of
you as follows:
 
 
1.  AUTHORIZATION OF NOTES.
 
1.1.  Description of Notes.
 
The Company has authorized the issue and sale of $100,000,000 aggregate
principal amount of its Floating Rate Senior Notes due February 12, 2012 (the
“Notes”, such term to include any such Notes issued in substitution therefor
pursuant to Section 13 of this Agreement). The Notes will be substantially in
the form set out in Exhibit 1.1, with such changes therefrom, if any, as may be
approved by you, the Other Purchasers and the Company. Certain capitalized terms
used in this Agreement are defined in Schedule B; references to a “Schedule” or
an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit
attached to this Agreement.
 
1.2.  Floating Interest Rate Provisions for the Notes.
 
(a)  Adjusted LIBOR Rate. “Adjusted LIBOR Rate” means, for each Interest Period,
the rate per annum equal to LIBOR for such Interest Period plus 0.60%. For
purposes of determining Adjusted LIBOR Rate, the following terms have the
following meanings:
 
“LIBOR” means, for any Interest Period, the rate per annum (rounded upwards, if
necessary, to the next higher one hundred-thousandth of a percentage point) for
deposits in U.S. Dollars for a 3-month period that appears on the Bloomberg
Financial Markets Service Page BBAM-1 (or if such page is not available, the
Reuters Screen LIBO Page) as of 11:00 a.m. (London, England time) on the date
two Business Days before the commencement of such Interest Period (or three
Business Days before the commencement of the first Interest Period).
 
“Reuters Screen LIBO Page” means the display designated as the “LIBO” page on
the Reuters Monitory Money Rates Service (or such other page as may replace the
LIBO page on that service) or such other service as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for U.S.
Dollar deposits.
 
(b)  Determination of the Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall be
determined by the Company, and notice thereof shall be given to the holders of
the Notes, within two Business Days after the beginning of each Interest Period,
together with (i) a copy of the relevant screen used for the determination of
LIBOR, (ii) a calculation of the Adjusted LIBOR Rate for such Interest Period,
(iii) the number of days in such Interest Period, (iv) the date on which
interest for such Interest Period will be paid and (v) the amount of interest to
be paid to each holder of Notes on such date. If the holders of a majority in
principal amount of the Notes outstanding do not concur with such determination
by the Company, as evidenced by a single written notice delivered to the Company
within 10 Business Days after receipt by such holders of the notice delivered by
the Company pursuant to the immediately preceding sentence, the determination of
the Adjusted LIBOR Rate shall be made by such holders of the Notes, and any such
determination made in accordance with the provisions of this Agreement shall be
conclusive and binding absent manifest error.
 
(c)  Interest Period. “Interest Period” means for the Notes and for any period
for which interest is to be calculated or paid, the period commencing on an
interest payment date for such Notes, or on the date of Closing in the case of
the first such period, and continuing up to, but not including, the next
interest payment date. The interest payment dates for the Notes are February 12,
May 12, August 12 and November 12.
 
1

--------------------------------------------------------------------------------


1.3.  Subsidiary Guaranty.
 
The payment by the Company of all amounts due with respect to the Notes and the
performance by the Company of its obligations under this Agreement will be
guaranteed by each Domestic Subsidiary that is or hereafter becomes a borrower
or guarantor under the Credit Agreement (individually, a “Subsidiary Guarantor”
and collectively, the “Subsidiary Guarantors”), pursuant to the Subsidiary
Guaranty in substantially the form of the attached Exhibit 1.3, as it hereafter
may be amended or supplemented from time to time (the “Subsidiary Guaranty”).
 
 
2.  SALE AND PURCHASE OF NOTES.
 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and each of the other purchasers named in Schedule A (the “Other
Purchasers”), and you and each of the Other Purchasers will purchase from the
Company, at the Closing provided for in Section 3, Notes in the principal amount
specified opposite your respective names in Schedule A at the purchase price of
100% of the principal amount thereof. Your obligation hereunder and the
obligations of the Other Purchasers are several and not joint obligations and
you shall have no obligation and no liability to any Person for the performance
or non-performance by any Other Purchaser hereunder.
 
 
2

--------------------------------------------------------------------------------


3.  CLOSING.
 
The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Foley & Lardner LLP, 321 North Clark
Street, Suite 2800, Chicago, Illinois 60610-4764, at 9:00 a.m., Chicago time, at
a closing (the “Closing”) on February 12, 2007 or on such other Business Day
thereafter on or prior to February 28, 2007 as may be agreed upon by the Company
and you and the Other Purchasers. At the Closing, the Company will deliver to
you the Notes to be purchased by you in the form of a single Note (or such
greater number of Notes in denominations of at least $100,000 as you may
request) dated the date of such Closing and registered in your name (or in the
name of your nominee), against delivery by you to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 882-357-791, for the benefit of SCP Distributors LLC, at Capital
One Bank, NA, 313 Carondelet Street, 6th floor, New Orleans, LA 70130, ABA
number 065000090. If at the Closing the Company shall fail to tender such Notes
to you as provided above in this Section 3, or any of the conditions specified
in Section 4 shall not have been fulfilled to your satisfaction, you shall, at
your election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights you may have by reason of such failure or
such nonfulfillment.
 
 
4.  CONDITIONS TO CLOSING.
 
Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfillment to your satisfaction, prior to or at the
Closing, of the following conditions:
 
4.1.  Representations and Warranties.
 
The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing.
 
4.2.  Performance; No Default.
 
The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by Section
5.14) no Default or Event of Default shall have occurred and be continuing.
Neither the Company nor any Subsidiary shall have entered into any transaction
since the date of the Memorandum that would have been prohibited by Section 10
had such Section applied since such date.
 
3

--------------------------------------------------------------------------------


4.3.  Compliance Certificates.
 
(a)  Officer’s Certificate. The Company shall have delivered to you an Officer’s
Certificate, dated the date of Closing, certifying that the conditions specified
in Sections 4.1, 4.2 and 4.9 have been fulfilled.
 
(b)  Secretary’s Certificate. The Company shall have delivered to you
certificates of its and each Subsidiary Guarantor’s Secretary or an Assistant
Secretary, dated the date of Closing, certifying as to the resolutions attached
thereto and other corporate proceedings relating to the authorization, execution
and delivery of the Notes and this Agreement.
 
4.4.  Opinions of Counsel.
 
You shall have received opinions in form and substance satisfactory to you,
dated the date of the Closing (a) from Jones, Walker, Waechter, Poitevent,
Carrere & Denegre L.L.P., special counsel for the Company covering the matters
set forth in Exhibit 4.4(a) and covering such other matters incident to such
transactions as you may reasonably request, (b) from Jennifer M. Neil, Corporate
Secretary and General Counsel of the Company, covering the matters set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
you may reasonably request, and (c) from Foley & Lardner LLP, your special
counsel in connection with such transactions, covering the matters set forth in
Exhibit 4.4(c) and covering such other matters incident to such transactions as
you may reasonably request.
 
4.5.  Purchase Permitted By Applicable Law, etc.
 
On the date of the Closing your purchase of Notes shall (i) be permitted by the
laws and regulations of each jurisdiction to which you are subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (ii) not violate any
applicable law or regulation (including, without limitation, Regulation U, T or
X of the Board of Governors of the Federal Reserve System) and (iii) not subject
you to any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by you, you shall have received an Officer’s Certificate certifying as
to such matters of fact as you may reasonably specify to enable you to determine
whether such purchase is so permitted.
 
4.6.  Sale of Other Notes.
 
Contemporaneously with the Closing, the Company shall sell to the Other
Purchasers and the Other Purchasers shall purchase the Notes to be purchased by
them as specified in Schedule A.
 
4.7.  Payment of Special Counsel Fees.
 
Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the fees, charges and disbursements of your special
counsel referred to in Section 4.4 to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to the
Closing.
 
4

--------------------------------------------------------------------------------


4.8.  Private Placement Numbers.
 
A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained by Foley & Lardner LLP for the
Notes.
 
4.9.  Changes in Corporate Structure.
 
The Company shall not have changed its jurisdiction of incorporation or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5.
 
4.10.  Funding Instructions.
 
At least three Business Days prior to the date of the Closing, you shall have
received written instructions signed by a Responsible Officer on letterhead of
the Company confirming the information specified in Section 3 including (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Notes is to be deposited.
 
4.11.  Amendment of Credit Agreement.
 
The Credit Agreement shall have been amended to permit the issuance and sale of
the Notes to you and the Other Purchasers and you shall have received a copy of
a fully executed counterpart of such amendment.
 
4.12.  Proceedings and Documents.
 
All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to you and your special counsel, and you
and your special counsel shall have received all such counterpart originals or
certified or other copies of such documents as you or they may reasonably
request.
 
 
5.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to you that:
 
5

--------------------------------------------------------------------------------


5.1.  Organization; Power and Authority.
 
The Company is a corporation duly organized and validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.
 
5.2.  Authorization, etc.
 
This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
The Subsidiary Guaranty has been duly authorized by all necessary corporate
action on the part of each Subsidiary Guarantor and upon execution and delivery
thereof will constitute the legal, valid and binding obligation of such
Subsidiary Guarantor, enforceable against such Subsidiary Guarantor in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
fraudulent transfer, moratorium or other similar laws affecting the enforcement
of creditors’ rights generally and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).
 
5.3.  Disclosure.
 
The Company, through its agent, J.P. Morgan Securities Inc., has delivered to
you and each Other Purchaser a copy of a Private Placement Memorandum, dated
January 2007 (the “Memorandum”), relating to the transactions contemplated
hereby. The Memorandum fairly describes, in all material respects, the general
nature of the business and principal properties of the Company and its
Subsidiaries. This Agreement, the Memorandum and the documents, certificates or
other writings delivered to you and the Other Purchasers by or on behalf of the
Company in connection with the transactions contemplated hereby and the
financial statements listed in Schedule 5.5, (this Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements
delivered to you and the Other Purchasers prior to January 25, 2007 being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made. Except as disclosed in the
Disclosure Documents, since December 31, 2005, there has been no change in the
financial condition, operations, business, properties or prospects of the
Company or any Subsidiary except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect. There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
 
6

--------------------------------------------------------------------------------


5.4.  Organization and Ownership of Shares of Subsidiaries; Affiliates.
 
(a)  Schedule 5.4 is (except as noted therein) a complete and correct list of
(i) the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, the percentage of shares of each
class of its capital stock or similar equity interests outstanding owned by the
Company and each other Subsidiary, whether such Subsidiary is a Domestic
Subsidiary and whether such Subsidiary is a Subsidiary Guarantor, (ii) the
Company’s Affiliates, other than Subsidiaries, and (iii) the Company’s directors
and senior officers.
 
(b)  All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).
 
(c)  Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
 
(d)  No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.
 
5.5.  Financial Statements; Material Liabilities.
 
The Company has delivered to you and each Other Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on Schedule 5.5.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Company and its Subsidiaries do
not have any Material liabilities that are not disclosed on such financial
statements or otherwise disclosed in the Disclosure Documents.
 
7

--------------------------------------------------------------------------------


5.6.  Compliance with Laws, Other Instruments, etc.
 
The execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
 
The execution, delivery and performance by each Subsidiary Guarantor of the
Subsidiary Guaranty will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Subsidiary Guarantor under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other agreement or instrument to which such Subsidiary Guarantor
is bound or by which such Subsidiary Guarantor or any of its properties may be
bound or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Subsidiary Guarantor or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to such Subsidiary Guarantor.
 
5.7.  Governmental Authorizations, etc.
 
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes or the
execution, delivery or performance by each Subsidiary Guarantor of the
Subsidiary Guaranty.
 
5.8.  Litigation; Observance of Statutes and Orders.
 
(a)  There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(b)  Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including Environmental Laws and the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
8

--------------------------------------------------------------------------------


5.9.  Taxes.
 
The Company and its Subsidiaries have filed, or extended the time for filing,
all tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments (i)
the amount of which is not, individually or in the aggregate, Material or (ii)
the amount, applicability or validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which the Company or a
Subsidiary, as the case may be, has established adequate reserves in accordance
with GAAP. The Company knows of no basis for any other tax or assessment that
could reasonably be expected to have a Material Adverse Effect. The charges,
accruals and reserves on the books of the Company and its Subsidiaries in
respect of Federal, state or other taxes for all fiscal periods are adequate.
The Federal income tax liabilities of the Company and its Subsidiaries have been
finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 2002 (except for certain items that are the subject of a
limited extension of the statute of limitations for which the Company has
established adequate reserves in accordance with GAAP and that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.10.  Title to Property; Leases. 
 
The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.
 
5.11.  Licenses, Permits, etc.
 
(a)  The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.
 
(b)  To the best knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned by any other Person, except for instances of actual or alleged
infringement that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
(c)  To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.
 
9

--------------------------------------------------------------------------------


5.12.  Compliance with ERISA.  
 
(a)  The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code or section
4068 of ERISA, other than such liabilities or Liens as would not be individually
or in the aggregate Material.
 
(b)  The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by an amount that, individually, or in the
aggregate for all Plans, is Material. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
 
(c)  The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
 
(d)  The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
 
(e)  The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.
 
10

--------------------------------------------------------------------------------


5.13.  Private Offering by the Company.  
 
Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than you, the Other Purchasers and not more than 14 other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.
 
5.14.  Use of Proceeds; Margin Regulations. 
 
The Company will apply the proceeds of the sale of the Notes to refinance
Indebtedness of the Company as set forth in Schedule 5.14 and for general
corporate purposes, which may include purchases of the Company’s common stock,
payment of dividends and assets or business acquisitions. No part of the
proceeds from the sale of the Notes will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221) so as to involve the Company or any holder of Notes in a violation of such
Regulation, or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
 
5.15.  Existing Indebtedness; Future Liens. 
 
(a)  Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of September 30, 2006 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guaranty
thereof, if any), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or any
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
 
(b)  Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.
 
(c)  Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or other organizational document) that limits
the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except as specifically indicated in Schedule 5.15.
 
11

--------------------------------------------------------------------------------


5.16.  Foreign Assets Control Regulations, etc. 
 
(a)  Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
 
(b)  Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person. The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.
 
(c)  No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, assuming in all cases that such Act applies
to the Company.
 
5.17.  Status under Certain Statutes. 
 
Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the ICC Termination Act, as amended,
or the Federal Power Act, as amended.
 
5.18.  Environmental Matters. 
 
(a)  Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
 
(b)  Neither the Company nor any Subsidiary has knowledge of any facts that
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.
 
(c)  Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them and
has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.
 
(d)  All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.
 
 
12

--------------------------------------------------------------------------------


6.  REPRESENTATIONS OF THE PURCHASERS.
 
6.1.  Purchase for Investment. 
 
You represent that you are purchasing the Notes for your own account or for one
or more separate accounts maintained by you or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of your or their property shall at all times be within your
or their control. You understand that the Notes have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes. You represent that you are an “accredited investor” as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act.
 
6.2.  Source of Funds. 
 
You represent that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by you to pay
the purchase price of the Notes to be purchased by you hereunder:
 
(a)  the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with your state of domicile; or
 
(b)  the Source is a separate account that is maintained solely in connection
with your fixed contractual obligations under which the amounts payable, or
credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
 
(c)  the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991) and, except as you have disclosed to the Company in writing pursuant to
this paragraph (c), no employee benefit plan or group of plans maintained by the
same employer or employee organization beneficially owns more than 10% of all
assets allocated to such pooled separate account or collective investment fund;
or
 
13

--------------------------------------------------------------------------------


(d)  the Source constitutes assets of an “investment fund” (within the meaning
of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
 
(e)  the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
 
(f)  the Source is a governmental plan; or
 
(g)  the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or
 
(h)  the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.
 
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.
 
 
14

--------------------------------------------------------------------------------


7.  INFORMATION AS TO COMPANY.
 
7.1.  Financial and Business Information. 
 
The Company will deliver to each holder of Notes that is an Institutional
Investor:
 
(a)  Quarterly Statements -- within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,
 
(i)  a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter,
 
(ii)  consolidated statements of income of the Company and its Subsidiaries for
such quarter and (in the case of the second and third quarters) for the portion
of the fiscal year ending with such quarter, and
 
(iii)  consolidated statements of cash flows of the Company and its Subsidiaries
for such quarter or (in the case of the second and third quarters) for the
portion of the fiscal year ending with such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and, provided that delivery within the time period specified above
of copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 7.1(a);
 
(b)  Annual Statements -- within 120 days after the end of each fiscal year of
the Company, duplicate copies of
 
(i)  a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and
 
(ii)  consolidated statements of income, changes in stockholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to stockholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(b);
 
15

--------------------------------------------------------------------------------


(c)  SEC and Other Reports -- promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the SEC and of all press
releases and other statements made available generally by the Company or any
Subsidiary to the public concerning developments that are Material;
 
(d)  Notice of Default or Event of Default -- promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(f), a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;
 
(e)  ERISA Matters -- promptly, and in any event within five Business Days after
a Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
(i)  with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof, that is Material; or
 
(ii)  the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
(iii)  any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Material Adverse Effect; and
 
(f)  Notices from Governmental Authority -- promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and
 
(g)  Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes.
 
16

--------------------------------------------------------------------------------


7.2.  Officer’s Certificate. 
 
Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) will be accompanied by a certificate of a
Senior Financial Officer setting forth:
 
(a)  Covenant Compliance -- the information (including detailed calculations and
reconciliations to GAAP if Agreement Accounting Principles differ from GAAP at
the time such certificate is delivered) required in order to establish whether
the Company was in compliance with the requirements of Section 10.1 through
Section 10.3, inclusive, and Section 10.7 during the quarterly or annual period
covered by the statements then being furnished (including with respect to each
such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and
 
(b)  Event of Default -- a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.
 
17

--------------------------------------------------------------------------------


7.3.  Electronic Delivery.
 
Financial statements and officers’ certificates required to be delivered by the
Company pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed
to have been delivered if (i) the Company shall have timely filed such Form 10-Q
or Form 10-K, satisfying the requirements of Section 7.1(a) or (b) as the case
may be, with the SEC on “EDGAR” and shall have made such Form and the related
certificate satisfying the requirements of Section 7.2 available on its home
page on the worldwide web (at the date of this Agreement located at
http://www.poolcorp.com) or (ii) such financial statements satisfying the
requirements of Section 7.1(a) or (b) and related certificate satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company on
IntraLinks or on any other similar website to which each holder of Notes has
free access or (iii) the Company shall have filed any of the items referred to
in Section 7.1(c) with the SEC on “EDGAR” and shall have made such items
available on its home page on the worldwide web or if any of such items are
timely posted by or on behalf of the Company on IntraLinks or on any other
similar website to which each holder of Notes has free access; provided however,
that in the case of any of clause (i), (ii) or (iii), the Company shall
concurrently with such filing or posting give notice to each holder of Notes of
such posting or filing and provided further, that upon request of any holder,
the Company will thereafter deliver written copies of such forms, financial
statements and certificates to such holder.
 
7.4.  Visitation. 
 
The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:
 
(a)  No Default -- if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times as may be reasonably requested in
writing; and
 
(b)  Default -- if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such reasonable times and as often as may
be reasonably requested.
 
 
18

--------------------------------------------------------------------------------


8.  PREPAYMENT OF THE NOTES.
 
8.1.  Required Prepayments. 
 
No regularly scheduled prepayments are due on the Notes prior to their stated
maturity.
 
8.2.  Optional Prepayments. 
 
The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than $1,000,000 in the aggregate in the case of a partial prepayment, at 100% of
the principal amount so prepaid, plus the Prepayment Premium, if any, determined
for the prepayment date with respect to such principal amount and if such
prepayment is to occur on any date other than an interest payment date, the
LIBOR Breakage Amount, if any. The Company will give each holder of Notes to be
prepaid written notice of each optional prepayment under this Section 8.2 not
less than 30 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.4), the interest and Prepayment Premium, if any, to be
paid on the prepayment date with respect to such principal amount being prepaid
and the amount of any LIBOR Breakage Amount to be paid. “Prepayment Premium”
means, if Notes are prepaid on or prior to February 12, 2008, 3.0% of the
principal amount being prepaid; and, if prepaid at any time thereafter, 0.0%.
 
8.3.  Mandatory Offer to Prepay Upon Change of Control.
 
(a)  Notice of Change of Control or Control Event -- The Company will, within
five Business Days after any Responsible Officer has knowledge of the occurrence
of any Change of Control or Control Event, give notice of such Change of Control
or Control Event to each holder of Notes unless notice in respect of such Change
of Control (or the Change of Control contemplated by such Control Event) shall
have been given pursuant to subparagraph (b) of this Section 8.3. If a Change of
Control has occurred, such notice shall contain and constitute an offer to
prepay Notes as described in paragraph (c) of this Section 8.3 and shall be
accompanied by the certificate described in paragraph (g) of this Section 8.3.
 
(b)  Condition to Company Action -- The Company will not take any action that
consummates or finalizes a Change of Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay the Notes accompanied by
the certificate described in paragraph (g) of this Section 8.3, and (ii) subject
to the provisions of paragraph (d) below, contemporaneously with such action, it
prepays all Notes required to be prepaid in accordance with this Section 8.3.
 
(c)  Offer to Prepay Notes -- The offer to prepay Notes contemplated by
paragraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, of
the Notes held by each holder (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by paragraph (a) of this Section 8.3, such date shall be not
less than 30 days and not more than 60 days after the date of such offer.
 
19

--------------------------------------------------------------------------------


(d)  Acceptance; Rejection -- A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.3 by causing a notice of such
acceptance or rejection to be delivered to the Company on or before the date
specified in the certificate described in paragraph (g) of this Section 8.3. A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.3, or to reject an offer as to all of the Notes held by the
holder, within such time period shall be deemed to constitute acceptance of such
offer by such holder.
 
(e)  Prepayment -- Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and shall not
require the payment of any Prepayment Premium or LIBOR Breakage Amount. The
prepayment shall be made on the Proposed Prepayment Date except as provided in
paragraph (f) of this Section 8.3.
 
(f)  Deferral Pending Change of Control -- The obligation of the Company to
prepay Notes pursuant to the offers required by paragraphs (a) and (b) and
accepted in accordance with paragraph (d) of this Section 8.3 is subject to the
occurrence of the Change of Control in respect of which such offers and
acceptances shall have been made. In the event that such Change of Control does
not occur on or prior to the Proposed Prepayment Date in respect thereof, the
prepayment shall be deferred until and shall be made on the date on which such
Change of Control occurs. The Company shall keep each holder of Notes reasonably
and timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change of Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change of
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.3 in respect of such Change of Control shall be
deemed rescinded). Notwithstanding the foregoing, in the event that the
prepayment has not been made within 90 days after such Proposed Prepayment Date
by virtue of the deferral provided for in this Section 8.3(f), the Company shall
make a new offer to prepay in accordance with paragraph (c) of this Section 8.3.
 
(g)  Officer’s Certificate -- Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.3, (iii) the principal amount of each Note offered to be prepaid,
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date, (v) that the conditions of this Section 8.3
have been fulfilled, (vi) in reasonable detail, the nature and date or proposed
date of the Change of Control and (vii) the date by which any holder of a Note
that wishes to reject such offer must deliver notice thereof to the Company,
which date shall not be earlier than three Business Days prior to the Proposed
Prepayment Date or, in the case of a prepayment pursuant to Section 8.3(b), the
date of the action referred to in Section 8.3(b)(i).
 
20

--------------------------------------------------------------------------------


8.4.  Allocation of Partial Prepayments. 
 
In the case of each partial prepayment of the Notes pursuant to Section 8.2, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.
 
8.5.  Maturity; Surrender, etc. 
 
In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and, in the
case of prepayment pursuant to Section 8.2, the applicable Prepayment Premium,
if any, and LIBOR Breakage Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Prepayment Premium, if any, and LIBOR Breakage
Amount, if any, as aforesaid, interest on such principal amount shall cease to
accrue. Any Note paid or prepaid in full shall be surrendered to the Company and
canceled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note.
 
8.6.  Purchase of Notes. 
 
The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment or prepayment of
Notes pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.
 
8.7.  LIBOR Breakage Amount.
 
The term “LIBOR Breakage Amount” means any loss, cost or expense (other than
lost profits) reasonably and actually incurred by any holder of a Note as a
result of any payment or prepayment of such Note (whether voluntary, automatic,
by reason of acceleration or otherwise, but excluding mandatory prepayments
pursuant to Section 8.3) on a day other than an interest payment date or at
scheduled maturity thereof, arising from the liquidation or reemployment of
funds obtained by such holder or from fees payable to terminate the deposits
from which such funds were obtained. Any such loss, cost or expense shall be
limited to the time period from the date of such prepayment through the earlier
of the next interest payment date or the maturity of such Note. Each holder of a
Note shall determine the LIBOR Breakage Amount with respect to the principal
amount of its Notes then being paid or prepaid (or required to be paid) by
written notice to the Company setting forth such determination in reasonable
detail not less than two Business Days prior to the date of prepayment. Each
such determination shall be conclusive absent manifest error.
 
 
21

--------------------------------------------------------------------------------


9.  AFFIRMATIVE COVENANTS. 
 
The Company covenants that so long as any of the Notes are outstanding:
 
9.1.  Compliance with Law. 
 
Without limiting Section 10.10, the Company will, and will cause each Subsidiary
to, comply with all laws, ordinances or governmental rules or regulations to
which each of them is subject, including ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
9.2.  Insurance. 
 
The Company will, and will cause each Subsidiary to, maintain, with financially
sound and reputable insurers, insurance with respect to their respective
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated.
 
9.3.  Maintenance of Properties. 
 
The Company will, and will cause each Subsidiary to, maintain and keep, or cause
to be maintained and kept, their respective properties in good repair, working
order and condition (other than ordinary wear and tear), so that the business
carried on in connection therewith may be properly conducted at all times,
provided that this Section shall not prevent the Company or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
9.4.  Payment of Taxes and Claims. 
 
The Company will, and will cause each Subsidiary to, file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Company or any Subsidiary, provided that neither the
Company nor any Subsidiary need pay any such tax or assessment or claims if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or such Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments and claims in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
 
22

--------------------------------------------------------------------------------


9.5.  Corporate Existence, etc. 
 
Subject to Section 10.6, the Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to Sections 10.6 and 10.7, the
Company will at all times preserve and keep in full force and effect the
corporate (existence of each Subsidiary (unless merged into the Company or a
Wholly-Owned Subsidiary) and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise could not, individually or in the aggregate, have
a Material Adverse Effect.
 
9.6.  Books and Records. 
 
The Company will, and will cause each Subsidiary to, maintain proper books of
record and account in conformity with GAAP and all applicable requirements of
any Governmental Authority having legal or regulatory jurisdiction over the
Company or such Subsidiary, as the case may be.
 
9.7.  Subsidiary Guaranty; Release.
 
(a)  Subsidiary Guarantors. The Company will cause each Domestic Subsidiary that
becomes a borrower or guarantor of Indebtedness in respect of the Credit
Agreement, within 10 Business Days of its becoming a borrower or a guarantor of
Indebtedness in respect of the Credit Agreement, to become a party to the
Subsidiary Guaranty, and shall deliver to each holder:
 
(i)  an executed counterpart of a Joinder to the Subsidiary Guaranty;
 
(ii)  copies of such directors’ or other authorizing resolutions, charter,
bylaws and other constitutive documents of such Subsidiary as the Required
Holders may reasonably request; and
 
(iii)  an opinion of counsel reasonably satisfactory to the Required Holders
covering the authorization, execution, delivery, compliance with law, no
conflict with other documents, no consents and enforceability of the Subsidiary
Guaranty against such Subsidiary in form and substance reasonably satisfactory
to the Required Holders.
 
(b)  Release of Subsidiary Guarantor. Each holder of a Note fully releases and
discharges from the Subsidiary Guaranty a Subsidiary Guarantor, immediately and
without any further act, upon such Subsidiary Guarantor being released and
discharged as a borrower or guarantor under and in respect of the Credit
Agreement; provided that (i) no Default or Event of Default exists or will exist
immediately following such release and discharge; and (ii) at the time of such
release and discharge, the Company delivers to each holder of Notes a
certificate of a Responsible Officer certifying (x) that such Subsidiary
Guarantor has been or is being released and discharged as a borrower or
guarantor under and in respect of each of the Credit Agreement and (y) as to the
matters set forth in clause (i). Any outstanding Indebtedness of a Subsidiary
Guarantor shall be deemed to have been incurred by such Subsidiary Guarantor as
of the date it is released and discharged from the Subsidiary Guaranty.
 
23

--------------------------------------------------------------------------------


9.8.  Pari Passu Ranking.
 
The Indebtedness evidenced by the Notes will at all times rank at least pari
passu with all senior unsecured Indebtedness of the Company.
 
 
10.  NEGATIVE COVENANTS. 
 
The Company covenants that so long as any of the Notes are outstanding:
 
10.1.  Funded Indebtedness.
 
The Company will not, as of the end of any fiscal quarter, permit the ratio of
(a) the sum of (i) Average Total Funded Indebtedness for the period of 12
consecutive months ending on or immediately prior to such date plus (ii) Average
Accounts Securitization Proceeds for the period of 12 consecutive months ending
on or immediately prior to such date to (b) EBITDA for the period of 12
consecutive months ending on or immediately prior to such date to be greater
than or equal to 3.5 to 1.0.
 
10.2.  Fixed Charge Coverage.
 
The Company will not, as of the end of any fiscal quarter, permit the ratio of
EBITDAR to Fixed Charges for the four consecutive fiscal quarters of the Company
ending on or immediately prior to such date to be less than 2.00 to 1.00.
 
10.3.  Priority Debt.
 
The Company will not at any time permit Priority Debt to exceed 20% of Net Worth
as of the end of the most recently completed fiscal quarter of the Company.
 
10.4.  Liens.
 
The Company will not, and will not permit any Subsidiary to, permit to exist,
create, assume or incur, directly or indirectly, any Lien on its properties or
assets, whether now owned or hereafter acquired, except:
 
(a)  Liens for taxes, assessments or governmental charges or levies not then due
and delinquent or the nonpayment of which is permitted by Section 9.4;
 
(b)  any attachment or judgment Lien, unless the judgment it secures has not,
within 60 days after the entry thereof, been discharged or execution thereof
stayed pending appeal, or has not been discharged within 60 days after the
expiration of any such stay;
 
(c)  Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, lessors’, carriers’, operators’,
warehousemen’s, mechanics’, materialmen’s and other similar Liens) and Liens to
secure the performance of bids, tenders, leases or trade contracts, or to secure
statutory obligations (including obligations under workers compensation,
unemployment insurance and other social security legislation), surety or appeal
bonds or other Liens of like general nature incurred in the ordinary course of
business and not in connection with the borrowing of money;
 
(d)  encumbrances in the nature of leases, subleases, zoning restrictions,
easements, rights of way, minor survey exceptions and other rights and
restrictions of record on the use of real property and defects in title arising
or incurred in the ordinary course of business, which, individually and in the
aggregate, do not materially detract from the value of such property or assets
subject thereto or materially impair the use of the property or assets subject
thereto by the Company or such Subsidiary;
 
(e)  Liens existing on property or assets of the Company or any Subsidiary as of
the date of this Agreement that are described in Schedule 10.4;
 
24

--------------------------------------------------------------------------------


(f)  Liens,
 
(i)  existing on property at the time of its acquisition by the Company or a
Subsidiary and not created in contemplation thereof, whether or not the
Indebtedness secured by such Lien is assumed by the Company or a Subsidiary; or
 
(ii)  on property or in rights related thereto created contemporaneously with
its acquisition or within 180 days of the acquisition or completion of
construction or development thereof to secure or provide for all or a portion of
the purchase price or cost of the acquisition, construction or development of
such property after the date of the Closing; or
 
(iii)  existing on property of a Person at the time such Person is merged or
consolidated with, or becomes a Subsidiary of, or substantially all of its
assets are acquired by, the Company or a Subsidiary and not created in
contemplation thereof;
 
provided that in the case of each of clauses (i), (ii) and (iii) such Liens do
not extend to additional property of the Company or any Subsidiary (other than
property that is an improvement to or is acquired for specific use in connection
with the subject property) and that the aggregate principal amount of
Indebtedness secured by each such Lien does not exceed fair market value of the
property subject thereto (as determined in good faith by one or more officers of
the Company to whom authority to enter into the transaction has been delegated
by the board of directors);
 
(g)  Liens resulting from extensions, renewals or replacements of Liens
permitted by paragraphs (e) or (f), provided that (i) there is no increase in
the principal amount or decrease in maturity of the Indebtedness secured thereby
at the time of such extension, renewal or replacement, (ii) any new Lien
attaches only to the same property theretofore subject to such earlier Lien and
(iii) immediately after such extension, renewal or replacement no Default or
Event of Default would exist;
 
(h)  Liens securing Indebtedness of a Subsidiary owed to the Company or to a
Wholly Owned Subsidiary or of the Company owed to a Wholly Owned Subsidiary;
 
(i)  Liens incurred in connection with any Accounts Securitization; and
 
(j)  Liens securing Indebtedness not otherwise permitted by paragraphs
(a) through (i) of this Section 10.4, provided Priority Debt does not at any
time exceed 20% of Net Worth as of the end of the most recently completed fiscal
quarter of the Company.
 
25

--------------------------------------------------------------------------------


10.5.  Subsidiary Indebtedness.
 
The Company will not permit any Subsidiary, directly or indirectly, to at any
time create, incur, assume, guarantee, have outstanding, or otherwise become or
remain directly or indirectly liable for, any Indebtedness other than:
 
(a)  Indebtedness of a Subsidiary Guarantor;
 
(b)  Indebtedness outstanding on the date of this Agreement that is described on
Schedule 10.5 and any extension, renewal, refinancing or refunding thereof,
provided that the principal amount thereof is not increased;
 
(c)  Indebtedness owed to the Company or a Wholly Owned Subsidiary;
 
(d)  Indebtedness of a Person outstanding at the time it becomes a Subsidiary
and any extension, renewal, refinancing or refunding thereof, provided that the
principal amount thereof is not increased; provided further that (i) such
Indebtedness was not incurred in contemplation of such Person’s becoming a
Subsidiary and (ii) immediately after such Person becomes a Subsidiary no
Default or Event of Default exists;
 
(e)  Indebtedness under Hedging Agreements entered into in the ordinary course
of business;
 
(f)  Indebtedness not otherwise permitted by the preceding clauses
(a) through (e), provided that immediately before and after giving effect
thereto and to the application of the proceeds thereof,
 
(i)  no Default or Event of Default exists, and
 
(ii)  Priority Debt does not exceed 20% of Net Worth as of the end of the most
recently completed fiscal quarter of the Company.
 
26

--------------------------------------------------------------------------------


10.6.  Mergers, Consolidations, etc.
 
The Company will not consolidate with or merge with any other Person or convey,
transfer, sell or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person unless:
 
(a)  the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, is a solvent corporation or limited liability company organized and existing
under the laws of the United States or any state thereof (including the District
of Columbia), and, if the Company is not such successor or survivor, such
corporation or limited liability company (i) shall have executed and delivered
to each holder of any Notes its assumption of the due and punctual performance
and observance of each covenant and condition of this Agreement and the Notes
and (ii) shall have caused to be delivered to each holder of any Notes an
opinion of nationally recognized independent counsel or other independent
counsel reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and
 
(b)  immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.
 
10.7.  Sale of Assets.
 
Except as permitted by Section 10.6, the Company will not, and will not permit
any Subsidiary to, sell, lease, transfer or otherwise dispose of, including by
way of merger (collectively a “Disposition”), any assets, including capital
stock of Subsidiaries, in one or a series of transactions, to any Person, other
than:
 
(a)  Dispositions in the ordinary course of business;
 
(b)  Dispositions by a Subsidiary to the Company or another Wholly Owned
Subsidiary or by the Company to a Wholly Owned Subsidiary;
 
(c)  Dispositions pursuant to the Receivables Sale Agreement in connection with
an Accounts Securitization; or
 
(d)  Dispositions not otherwise permitted by Sections 10.7(a) through 10.7(c),
inclusive, provided that:
 
(i)  in the good faith opinion of the Company, the Disposition is in exchange
for consideration having a fair market value at least equal to that of the
property exchanged and is in the best interest of the Company or such
Subsidiary;
 
(ii)  immediately after giving effect to the Disposition, no Default or Event of
Default shall exist; and
 
(iii)  immediately after giving effect to the Disposition, the aggregate net
book value of all assets that were the subject of any Disposition occurring in
the then current fiscal year would not exceed 15% of Total Assets as of the last
day of the most recently ended fiscal year of the Company.
 
Notwithstanding the foregoing, the Company may, or may permit a Subsidiary to,
make a Disposition and the assets subject to such Disposition shall not be
subject to or included in the foregoing limitation and computation contained in
clause (iii) of the preceding sentence if, within 365 days of such Disposition:
 
A.  the net proceeds from such Disposition are reinvested in productive assets
to be used in the existing business of the Company or a Subsidiary; or
 
B.  the net proceeds from such Disposition are applied to the payment or
prepayment of the Notes or any other outstanding Indebtedness of the Company or
any Subsidiary ranking pari passu with or senior to the Notes (other than
Indebtedness in respect of any revolving credit or similar credit facility
providing the Company or any Subsidiary with the right to obtain loans or other
extensions of credit from time to time, except to the extent that in connection
with such payment of Indebtedness the availability of credit under such credit
facility is reduced by an amount not less than the amount of such proceeds
applied to the payment of such Indebtedness).
 
For purposes of foregoing clause B, if the Company elects to prepay the Notes,
the Company shall offer to prepay (not less than 30 or more than 60 days
following such offer) the Notes on a pro rata basis at a price of 100% of the
principal amount of the Notes to be prepaid (without any Prepayment Premium)
together with interest accrued to the date of prepayment; provided that if any
holder of the Notes declines or rejects such offer, the proceeds that would have
been paid to such holder shall be offered pro rata to the other holders of the
Notes that have accepted the offer. A failure by a holder of Notes to respond in
writing not later than 10 Business Days prior to the proposed prepayment date to
an offer to prepay made pursuant to this Section 10.7 shall be deemed to
constitute a rejection of such offer by such holder. Whether or not such offers
are accepted by the holders, the entire principal amount of the Notes subject
thereto shall be deemed to have been prepaid for purposes of foregoing clause B.
 
No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.7 from its liability under this
Agreement or the Notes.
 
27

--------------------------------------------------------------------------------


10.8.  Nature of Business.
 
The Company will not, and will not permit any Subsidiary to, engage in any
business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum.
 
28

--------------------------------------------------------------------------------


10.9.  Transactions with Affiliates.
 
The Company will not, and will not permit any Subsidiary to, enter into directly
or indirectly any Material transaction or Material group of related transactions
(including the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.
 
10.10.  Terrorism Sanctions Regulations.
 
The Company will not and will not permit any Subsidiary to (a) become a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the Anti
Terrorism Order or (b) knowingly engage in any dealings or transactions with any
such Person.
 
 
11.  EVENTS OF DEFAULT.
 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a)  the Company defaults in the payment of any principal, Prepayment Premium,
if any, or LIBOR Breakage amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or
 
(b)  the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
 
(c)  the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1 through 10.10; or
 
(d)  the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or
 
(e)  any representation or warranty made in writing by or on behalf of the
Company or any Subsidiary Guarantor or by any officer of the Company or a
Subsidiary Guarantor in this Agreement, the Subsidiary Guaranty or in any
writing furnished in connection with the transactions contemplated hereby or
thereby proves to have been false or incorrect in any material respect on the
date as of which made; or
 
(f)  (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least the greater of $20,000,000 or 2.0% of
Total Assets beyond any period of grace provided with respect thereto, or
(ii) the Company or any Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Indebtedness that is outstanding
in an aggregate principal amount of at least the greater of $20,000,000 or 2.0%
of Total Assets or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) the
Company or any Subsidiary has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least the greater of
$20,000,000 or 2.0% of Total Assets, or (y) one or more Persons have the right
to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; or
 
29

--------------------------------------------------------------------------------


(g)  the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
(h)  a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Subsidiary, a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, or constituting an order
for relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of the Company or any Subsidiary, or any such petition shall be
filed against the Company or any Subsidiary and such petition shall not be
dismissed within 90 days; or
 
(i)  a final judgment or judgments for the payment of money aggregating in
excess of an amount at least equal to the greater of $20,000,000 or 2.0% of
Total Assets are rendered against one or more of the Company and its
Subsidiaries, which judgments are not, within 60 days after entry thereof,
bonded, paid or otherwise discharged or stayed pending appeal, or are not paid
or otherwise discharged within 90 days after the expiration of such stay; or
 
(j)  if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans determined in accordance with
Title IV of ERISA, shall exceed an amount at least equal to the greater of
$20,000,000 or 2.0% of Total Assets, (iv) the Company or any ERISA Affiliate
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (v) the Company or any ERISA Affiliate
withdraws from any Multiemployer Plan, or (vi) the Company or any Subsidiary
establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect; or
 
(k)  the Subsidiary Guaranty ceases to be in full force and effect (except in
accordance with and by reason of the provisions of Section 9.7(b)) or is
declared to be null and void in whole or in material part by a court or other
governmental or regulatory authority having jurisdiction or the validity or
enforceability thereof shall be contested by the Company or any Subsidiary
Guarantor or any of them renounces any of the same or denies that it has any or
further liability thereunder.
 
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
 
 
30

--------------------------------------------------------------------------------


12.  REMEDIES ON DEFAULT, ETC.
 
12.1.  Acceleration.
 
(a)  If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
 
(b)  If any other Event of Default has occurred and is continuing, any holder or
holders of at least 51% in principal amount of the Notes at the time outstanding
may at any time at its or their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable.
 
(c)  If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate), (y) any
applicable Prepayment Premium (to the full extent permitted by applicable law),
and (z) any LIBOR Breakage Amount determined in respect of such principal
amount, shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.
The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of a Prepayment Premium or LIBOR Breakage Amount by the
Company, if any, in the event that the Notes are prepaid or are accelerated as a
result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.
 
31

--------------------------------------------------------------------------------


12.2.  Other Remedies.
 
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
 
12.3.  Rescission.
 
At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holders of more than 50% in principal
amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, all principal of and any applicable
Prepayment Premium and LIBOR Breakage Amount on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and any Prepayment Premium and LIBOR Breakage
Amount and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
 
32

--------------------------------------------------------------------------------


12.4.  No Waivers or Election of Remedies, Expenses, etc.
 
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy, shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including reasonable attorneys’
fees, expenses and disbursements.
 
 
13.  REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
 
13.1.  Registration of Notes.
 
The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor, promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.
 
13.2.  Transfer and Exchange of Notes.
 
Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within 10 Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1.1. Each such new Note shall be dated and bear interest
from the date to which interest shall have been paid on the surrendered Note or
dated the date of the surrendered Note if no interest shall have been paid
thereon. The Company may require payment of a sum sufficient to cover any stamp
tax or governmental charge imposed in respect of any such transfer of Notes.
Notes shall not be transferred in denominations of less than $100,000, provided
that if necessary to enable the registration of transfer by a holder of its
entire holding of Notes, one Note may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representations set
forth in Section 6.2.
 
33

--------------------------------------------------------------------------------


13.3.  Replacement of Notes.
 
Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and
 
(a)  in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
 
(b)  in the case of mutilation, upon surrender and cancellation thereof,
 
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
 
 
14.  PAYMENTS ON NOTES.
 
14.1.  Place of Payment.
 
Subject to Section 14.2, payments of principal, Prepayment Premium, if any,
LIBOR Breakage Amount, if any, and interest becoming due and payable on the
Notes shall be made in New York, New York at the principal office of JPMorgan
Chase Bank, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
 
14.2.  Home Office Payment.
 
So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Prepayment Premium, if any, LIBOR Breakage Amount, if any, and interest by the
method and at the address specified for such purpose below your name in Schedule
A, or by such other method or at such other address as you shall have from time
to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, you shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1. Prior
to any sale or other disposition of any Note held by you or your nominee you
will, at your election, either endorse thereon the amount of principal paid
thereon and the last date to which interest has been paid thereon or surrender
such Note to the Company in exchange for a new Note or Notes pursuant to
Section 13.2. The Company will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by you under this Agreement and that has made the same agreement
relating to such Note as you have made in this Section 14.2.
 
 
34

--------------------------------------------------------------------------------


15.  EXPENSES, ETC.
 
15.1.  Transaction Expenses.
 
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by you and each Other Purchaser or holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement or the Notes (whether or not
such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
or the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes and
(c) the costs and expenses, not in excess of $3,000, incurred in connection with
the initial filing of this Agreement and all related documents and financial
information with the SVO. The Company will pay, and will save you and each Other
Purchaser or holder of a Note harmless from, all claims in respect of any fees,
costs or expenses, if any, of brokers and finders (other than those, if any,
retained by a Purchaser or other holder in connection with its purchase of the
Notes).
 
15.2.  Survival.
 
The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.
 
 
16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between you and the Company and supersede all prior agreements
and understandings relating to the subject matter hereof.
 
 
35

--------------------------------------------------------------------------------


17.  AMENDMENT AND WAIVER.
 
17.1.  Requirements. 
 
This Agreement, the Notes and the Subsidiary Guaranty may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders (and the Subsidiary Guarantors, in the case of
the Subsidiary Guaranty), except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it
is used therein), will be effective as to you unless consented to by you in
writing, and (b) no such amendment or waiver may, without the written consent of
the holder of each Note at the time outstanding affected thereby, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Prepayment Premium or LIBOR Breakage Amount on, the Notes, (ii) change the
percentage of the principal amount of the Notes the holders of which are
required to consent to any such amendment or waiver, or (iii) amend any of
Sections 8, 11(a), 11(b), 12, 17 or 20.
 
17.2.  Solicitation of Holders of Notes.
 
(a)  Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
 
(b)  Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding that also enters into
any waiver or amendment of any of the terms and provisions hereto. If any such
remuneration is paid to any holder of Notes that for any reason does not enter
into any waiver or amendment of any of the terms and provisions hereof, such
remuneration shall also be paid to all other non-consenting holders.
 
36

--------------------------------------------------------------------------------


17.3.  Binding Effect, etc.
 
Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” or “the Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.
 
17.4.  Notes held by Company, etc.
 
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
 
 
18.  NOTICES.
 
All notices and communications provided for hereunder shall be in writing and
sent (a) by electronic mail or telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
 
(i)  if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Company in writing,
 
(ii)  if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
 
(iii)  if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Jennifer M. Neil, General Counsel, or at
such other address as the Company shall have specified to the holder of each
Note in writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 
 
37

--------------------------------------------------------------------------------


19.  REPRODUCTION OF DOCUMENTS.
 
Subject to Section 20, this Agreement and all documents relating thereto,
including (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, electronic, digital or other similar process and you
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
 
 
20.  CONFIDENTIAL INFORMATION.
 
For the purposes of this Section 20, “Confidential Information” means
information delivered to you or any Other Purchaser by or on behalf of the
Company or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement, that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Company or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to you prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by you or any
Person acting on your behalf, (c) otherwise becomes known to you other than
through disclosure by the Company or any Subsidiary, or (d) constitutes
financial statements delivered to you under Section 7.1 that are otherwise
publicly available. You will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by you in good faith to
protect confidential information of third parties delivered to you, provided
that you may deliver or disclose Confidential Information to (i) your directors,
officers, employees, agents, attorneys and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by your Notes), (ii) your financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which you sell or offer
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which you offer to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over you, (vii) the NAIC or the SVO or,
in each case, any similar organization, or any nationally recognized rating
agency that requires access to information about your investment portfolio or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to you, (x) in response to any subpoena or other legal process,
(y) in connection with any litigation to which you are a party or (z) if an
Event of Default has occurred and is continuing, to the extent you may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under your
Notes and this Agreement. Each holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this Section 20 as though it were a party to this Agreement. On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.
 
 
38

--------------------------------------------------------------------------------


21.  SUBSTITUTION OF PURCHASER.
 
You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.
 
 
22.  MISCELLANEOUS.
 
22.1.  Successors and Assigns.
 
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not.
 
39

--------------------------------------------------------------------------------


22.2.  Payments Due on Non-Business Days.
 
Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.4 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Prepayment Premium or LIBOR Breakage Amount or
interest on any Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.
 
22.3.  Accounting Terms.
 
All accounting terms used herein that are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with Agreement Accounting
Principles and (ii) all financial statements shall be prepared in accordance
with GAAP.
 
22.4.  Severability.
 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
 
22.5.  Construction.
 
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
22.6.  Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.
 
22.7.  Governing Law.
 
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.
 
22.8.  Jurisdiction and Process; Waiver of Jury Trial.
 
(a)  The Company irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
(b)  The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
(c)  Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
 
(d)  THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
 


 

40

--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.
 
                                 Very truly yours,


                                  POOL CORPORATION






                                  By:   /s/ Mark W. Joslin  
                                  Name:  Mark W. Joslin
                          Title:  Vice President & Chief Financial Officer


--------------------------------------------------------------------------------



This Agreement is accepted and
agreed to as of the date thereof.




METROPOLITAN LIFE INSURANCE COMPANY






By:   /s/ Judith A. Gulotta  
Name:  Judith A. Gulotta
Title:  Director


--------------------------------------------------------------------------------



HARTFORD LIFE INSURANCE COMPANY
By Hartford Investment Management Company
Its Agent and Attorney-in-Fact






By:   /s/ Daniel C. Leimbach 
Name:  Daniel C. Leimbach
Title:  Senior Vice President


--------------------------------------------------------------------------------



PRINCIPAL LIFE INSURANCE COMPANY
By: Principal Global Investors, LLC
a Delaware limited liability company,
its authorized signatory






By:   /s/ Alan P. Kress  
Its:  Counsel






By:   /s/ James C. Fifield  
Its:  Counsel


--------------------------------------------------------------------------------



SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.)






By:   /s/ Ann C. King  
Name:  Ann C. King
Title:  Senior Counsel, Investments






By:   /s/ Leo D. Saraceno  
Name:  Leo D. Saraceno
Title:  Senior Managing Director, Head of North American Equities








SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK






By:   /s/ Ann C. King  
Name:  Ann C. King
Title:  Authorized Signer






By:   /s/ Leo D. Saraceno  
Name:  Leo D. Saraceno
Title:  Authorized Signer


--------------------------------------------------------------------------------



ING LIFE INSURANCE AND ANNUITY COMPANY
By: ING Investment Management LLC, as Agent






By:   /s/ Christopher P. Lyons 
Name:  Christopher P. Lyons
Title:  Senior Vice President






RELIASTAR LIFE INSURANCE COMPANY
By: ING Investment Management LLC, as Agent






By:   /s/ Christopher P. Lyons 
Name:  Christopher P. Lyons
Title:  Senior Vice President


--------------------------------------------------------------------------------



PACIFIC LIFE INSURANCE COMPANY






By:   /s/ Cathy Schwartz   
Name:  Cathy Schwartz
Title:  Assistant Vice President






By:   /s/ Diane W. Dales   
Name:  Diane W. Dales
Title:   Assistant Secretary


--------------------------------------------------------------------------------



NEW YORK LIFE INSURANCE COMPANY






By:   /s/ Kathleen A. Haberkern  
Name:  Kathleen A. Haberkern
Title:  Corporate Vice President
 


 


--------------------------------------------------------------------------------




SCHEDULE A


INFORMATION RELATING TO PURCHASERS


 
Name and Address of Purchaser
 
Principal Amount of
Notes to be Purchased
Metropolitan Life Insurance Company
 
$30,000,000
1 MetLife Plaza
27-01 Queens Plaza North
Long Island City, New York 11101
         
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:
 
Bank Name:  JPMorgan Chase Bank
ABA Routing #: 021-000-021
Account No.:  002-2-410591
Account Name: Metropolitan Life Insurance Company
Ref: Pool Corporation 5.80% Floating Rate Senior Notes due February 12, 2012
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
 
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.


--------------------------------------------------------------------------------





(2) All notices of payments and communications:
 
Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile (973) 355-4250
 
With a copy OTHER than with respect to deliveries of financial statements to:
 
Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Facsimile (973) 355-4338





--------------------------------------------------------------------------------





(3) Upon closing, please forward to us a copy of the Company’s legal bill
concerning this transaction for our records.
 
In addition, please send (1) one complete set of closing documents with original
signatures; (2) two bound sets of conformed copies of the principal documents;
and (3) 1 CD-ROM of the closing documents to:
 
Metropolitan Life Insurance Company
Attention: Thomas J. Pasuit, Esq.
10 Park Avenue/P.O. Box 1902
Morristown, New Jersey 07962
 
AND
 
One set of copies of the principal documents, or, if possible, one CD-ROM to:
 
MetLife
Attention: Mary Phillips
18210 Crane Nest Drive
Tampa, Florida 33647-2748
(813) 983-4564
(4) Address for delivery of Notes:
 
Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Thomas J. Pasuit, Esq.
 
(5) E-mail Address for Electronic Delivery: jryvicker@metlife.com
(6) Tax ID No.: 13-5581829
   

 


 


--------------------------------------------------------------------------------



INFORMATION RELATING TO PURCHASERS


 
Name and Address of Purchaser
 
Principal Amount of
Notes to be Purchased
Hartford Life Insurance Company
 
$5,000,000
$5,000,000
$5,000,000
$3,000,000
     
(1) All payments by wire transfer of immediately available funds to:
 
JP Morgan Chase
4 New York Plaza
New York New York 10004
Bank ABA No. 021000021
Chase NYC/Cust
A/C # 900-9-000200 for F/C/T G06620-GLI
Attn: Bond Interest/Principal -
Pool Corporation Senior Notes due February 2012
PPN#________ Prin $__________ Int $____________
 
with sufficient information
to identify the source and application of such funds.
       
(2) All notices of payments and written confirmations of such wire transfers:
   
 
Hartford Investment Management Company
c/o Portfolio Support
 
Regular Mailing Address
P.O. Box 1744
Hartford, CT 06144-1744
 
Overnight Mailing Address
55 Farmington Avenue
Hartford, Connecticut 06105
Telefacsimile: (860) 297-8875/8876





--------------------------------------------------------------------------------





(3) All other communications:
   
 
Hartford Investment Management Company
c/o Investment Department - Private Placements
 
Regular Mailing Address
P.O. Box 1744
Hartford, CT 06144-1744
 
Overnight Mailing Address
55 Farmington Avenue
Hartford, Connecticut 06105
Telefacsimile: (860) 297-8874
(4) Address for delivery of Notes:
 
JPMorgan Chase
4 New York Plaza
New York, New York 10004
Attn: John Bouquet
Phy/Rec - 11th Floor
Phone: 212-623-2840
 
Custody Account Number: G06620-GLI must appear on outside of envelope
(5) E-mail Address for Electronic Delivery:
 
eva.konopka@himco.com
 
(6) Tax ID No.: 06-0974148
   

 


 


--------------------------------------------------------------------------------



INFORMATION RELATING TO PURCHASERS


 
Name and Address of Purchaser
 
Principal Amount of
Notes to be Purchased
Principal Life Insurance Company
 
$10,080,000
$5,420,000
$500,000
                 
(1) All payments on account of the Notes to be made by 12:00 noon (New York City
time) by wire transfer of immediately available funds to:
 
ABA No.: 121000248
Wells Fargo Bank, N.A.
San Francisco, CA
For credit to Principal Life Insurance Company
Account No.: 0000014752
OBI PFGSE (S) B0068955()
Attn: (cusip number _______- Pool Corporation)
 
With sufficient information (including Cusip number, interest rate, maturity
date, interest amount, principal amount and premium amount, if applicable) to
identify the source and application of such funds.
       
(2) All notices of payments and written confirmations of such wire transfers:
 
Principal Global Investors, LLC
ATTN: Fixed Income Private Placements
711 High Street, G-26
Des Moines, IA 50392-0800
 
and via Email: Privateplacements2@exchange.principal.com
 
With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:
 
Principal Global Investors, LLC
Attn: Investment Accounting Fixed Income Securities
711 High Street
Des Moines, Iowa 50392-0960





--------------------------------------------------------------------------------





(3) All other communications:
   
 
Principal Global Investors, LLC
ATTN: Fixed Income Private Placements
711 High Street, G-26
Des Moines, IA 50392-0800
 
and via Email: Privateplacements2@exchange.principal.com
(4) Upon closing, deliver Notes and one (1) original set of closing documents,
two (2) electronic sets, and one (1) conformed copy of same to:
 
Principal Global Investors, LLC
711 High Street, G-24
Des Moines, Iowa 50392-0301
Attn.: Sally D. Sorensen
(5) E-mail Address for Electronic Delivery:
 
Privateplacements2@exchange.principal.com
 
(6) Tax ID No.: 42-0127290
   

 


 


--------------------------------------------------------------------------------



INFORMATION RELATING TO PURCHASERS


 
Name of Purchaser
 
Principal Amount of
Notes to be Purchased
Sun Life Assurance Company of Canada (U.S.)
$4,000,000
     
(1) All payments by wire transfer of immediately available funds to:
 
Mellon Bank of New England
ABA #: 011001234 / BOS SAFE DEP
DDA: 125261
Attention: MBS Income CC 1253
Account Name: Sun US - Other MVA Fixed Account
Account Number: KEYF00330002
with sufficient information to identify the source and application of such
funds. All wire transfers are to be accompanied by the PPN and by the source and
the principal and interest application of the funds.
       
(2) Written notice of each routine payment and any audit confirmation is to be
sent to Sun Life at:
 
One Sun Life Executive Park
Wellesley Hills, MA 02481
Attention: Manager, Securities Operations, SC 1395
(3) All other notices and correspondence, including notices of non-routine
payments, are to be forwarded to Sun Life at:
 
One Sun Life Executive Park
Wellesley Hills, MA 02481
Attention: Investment Division/Private Fixed Income, SC 1303
(4) Upon closing, send two (2) sets of closing documents to:
 
Srbui Seferian, Senior Director, Private Fixed Income
Sun Capital Advisers LLC
One Sun Life Executive Park, SC 1303
Wellesley Hills, MA 02481
(5) Address for delivery of Notes:
 
One Sun Life Executive Park
Wellesley Hills, MA 02481
Attention: Linda R. Guillette, SC 1303
(6) Tax ID No.: 04-2461439
   


--------------------------------------------------------------------------------



INFORMATION RELATING TO PURCHASERS


 
Name of Purchaser
 
Principal Amount of
Notes to be Purchased
Sun Life Insurance and Annuity Company of New York
$4,000,000
     
(1) All payments by wire transfer of immediately available funds to:
 
Mellon Bank of New England
ABA #: 011001234 / BOS SAFE DEP
DDA: 125261
Attention: MBS Income CC 1253
Account Name: Sun Life New York - MVA Account
Account Number: KBLF00050002
with sufficient information to identify the source and application of such
funds. All wire transfers are to be accompanied by the PPN and by the source and
the principal and interest application of the funds.
       
(2) Written notice of each routine payment and any audit confirmation is to be
sent to Sun Life at:
 
One Sun Life Executive Park
Wellesley Hills, MA 02481
Attention: Manager, Securities Operations, SC 1395
(3) All other notices and correspondence, including notices of non-routine
payments, are to be forwarded to Sun Life at:
 
One Sun Life Executive Park
Wellesley Hills, MA 02481
Attention: Investment Division/Private Fixed Income, SC 1303
(4) Upon closing, send two (2) sets of closing documents to:
 
Srbui Seferian, Senior Director, Private Fixed Income
Sun Capital Advisers LLC
One Sun Life Executive Park, SC 1303
Wellesley Hills, MA 02481
(5) Address for delivery of Notes:
 
One Sun Life Executive Park
Wellesley Hills, MA 02481
Attention: Linda R. Guillette, SC 1303
(6) Tax ID No.: 04-2845273
   


--------------------------------------------------------------------------------



INFORMATION RELATING TO PURCHASERS


 
Name of Purchaser
 
Principal Amount of
Notes to be Purchased
Sun Life Insurance and Annuity Company of New York
$4,000,000
     
(1) All payments by wire transfer of immediately available funds to:
 
Mellon Bank of New England
ABA #: 011001234 / BOS SAFE DEP
DDA: 125261
Attention: MBS Income CC 1253
Account Name: Sun Life New York - Sun Capital
Account Number: KBLF00020002
with sufficient information to identify the source and application of such
funds. All wire transfers are to be accompanied by the PPN and by the source and
the principal and interest application of the funds.
       
(2) Written notice of each routine payment and any audit confirmation is to be
sent to Sun Life at:
 
One Sun Life Executive Park
Wellesley Hills, MA 02481
Attention: Manager, Securities Operations, SC 1395
(3) All other notices and correspondence, including notices of non-routine
payments, are to be forwarded to Sun Life at:
 
One Sun Life Executive Park
Wellesley Hills, MA 02481
Attention: Investment Division/Private Fixed Income, SC 1303
(4) Upon closing, send two (2) sets of closing documents to:
 
Srbui Seferian, Senior Director, Private Fixed Income
Sun Capital Advisers LLC
One Sun Life Executive Park, SC 1303
Wellesley Hills, MA 02481
(5) Address for delivery of Notes:
 
One Sun Life Executive Park
Wellesley Hills, MA 02481
Attention: Linda R. Guillette, SC 1303
(6) Tax ID No.: 04-2845273
   


--------------------------------------------------------------------------------



INFORMATION RELATING TO PURCHASERS


 
Name of Purchaser
 
Principal Amount of
Notes to be Purchased
ING LIFE INSURANCE AND ANNUITY COMPANY
 
$4,500,000
     
(1) All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:
 
The Bank of New York
ABA#: 021000018
 
BFN: IOC 566 (for scheduled principal and interest payments)
Attn: P&I Department
Ref: ING Life Insurance and Annuity Company, Acct. No. 216101 and
[insert Cusip No.]
 
or
 
BFN: IOC 565/INST’L CUSTODY (for all payments other than scheduled principal and
interest)
Attn: P&I Department
Ref: ING Life Insurance and Annuity Company, Acct. No. 216101 and [insert Cusip
No.]
 
Each such wire transfer shall set forth the name of the Issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, a reference to the PPN, and the due
date and application (as among principal, premium and interest) of the payment
being made.
       
(2) All notices of payments and written confirmations of such wire transfers:
 
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-4886





--------------------------------------------------------------------------------





(3) All other communications and notices:
   
 
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, MN 55401-2121
Attn: Martin Rosacker
Phone: (612) 342-7138
Fax: (612) 372-5368
 
with copy to:
 
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5057
(4) Address for delivery of Notes:
 
The Bank of New York
One Wall Street
Window A - 3rd Floor
New York, NY 10286
 
with a copy to:
 
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5057
 
And a facsimile copy to:
 
Patti Boss
Private Placements - Legal
ING Investment Management
Direct Fax: (770) 690-5168
 
Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (ALA - Acct. No. 216101).





--------------------------------------------------------------------------------





(5) Upon closing, send two (2) sets of closing documents and conformed copies of
the final Note Purchase Agreement to:
 
Patti Boss
Private Placements - Legal
ING Investment Management
5780 Powers Ferry Road, N.W., Suite 300
Atlanta, GA 30327
(6) Tax ID No.: 71-0294708
   

 


 


--------------------------------------------------------------------------------



INFORMATION RELATING TO PURCHASERS


 
Name of Purchaser
 
Principal Amount of
Notes to be Purchased
RELIASTAR LIFE INSURANCE COMPANY
$5,500,000
     
(1) All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:
 
The Bank of New York
 
BFN: IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
ABA#: 021000018
Ref: ReliaStar Life Insurance Company, Acct. No. 187035 and [insert Cusip No.]
 
or
 
BFN: IOC 565/INST’L CUSTODY (for all payments other than scheduled principal and
interest)
ABA#: 021000018
Ref: ReliaStar Life Insurance Company, Acct. No. 187035 and [insert Cusip No.]
 
Each such wire transfer shall set forth the name of the Issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, a reference to the PPN, and the due
date and application (as among principal, premium and interest) of the payment
being made.
       
(2) All notices of payments and written confirmations of such wire transfers:
 
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-4886





--------------------------------------------------------------------------------





(3) All other communications and notices:
   
 
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, MN 55401-2121
Attn: Martin Rosacker
Phone: (612) 342-7138
Fax: (612) 372-5368
 
with copy to:
 
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5057
(4) Address for delivery of Notes:
 
The Bank of New York
One Wall Street
Window A - 3rd Floor
New York, NY 10286
 
with a copy to:
 
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5057
 
and a facsimile copy to:
 
Patti Boss
Private Placements - Legal
ING Investment Management
Direct Fax: (770) 690-5168
 
Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (RLI - Acct. No. 187035).





--------------------------------------------------------------------------------





(6) Upon closing, send two (2) sets of closing documents and conformed copies of
the final Note Purchase Agreement to:
 
Patti Boss
Private Placements - Legal
ING Investment Management
5780 Powers Ferry Road, N.W., Suite 300
Atlanta, GA 30327
(5) Tax ID No.: 41-0451140
   

 


 


--------------------------------------------------------------------------------



INFORMATION RELATING TO PURCHASERS


 
Name and Address of Purchaser
 
Principal Amount of
Notes to be Purchased
Pacific Life Insurance Company
700 Newport Center Drive
Newport Beach, CA 92660
 
$5,000,000
$1,000,000
$1,000,000
$1,000,000
Notes to be registered in the name of : Mac & Co.
       
(1) All payments by wire transfer of immediately available funds to:
 
Mellon Trust of New England
ABA# 0110-0123-4
DDA 125261
Attn: MBS Income CC: 1253
A/C Name: Pacific Life General Account/PLCF1810132
Regarding: Security Description & PPN
 
with sufficient information to identify the source and application of such
funds.
       
(2) All notices of payments and written confirmations of such wire transfers to:
 
Mellon Trust
Attn: Pacific Life Accounting Team
Three Mellon Bank Center
AIM # 153-3610
Pittsburgh, PA 15259
FAX# 412-236-7529
 
And
 
Pacific Life Insurance Company
Attn: Securities Administration - Cash Team
700 Newport Center Drive
Newport Beach, CA 92660-6397
FAX# 949-640-4013
(3) All other communications:
   
 
Pacific Life Insurance Company
Attn: Securities Department
700 Newport Center Drive
Newport Beach, CA 92660-6397
FAX# 949-219-5406
(4) Address for delivery of Notes:
 
Mellon Securities Trust Company
120 Broadway, 13th Floor
New York, NY 10271
Attn: Robert Ferraro 212.374.1918
A/C Name: Pacific Life General Acct
A/C #: PLCF1810132
(5) E-mail Address for Electronic Delivery: jason.todd@pacificlife.com
(6) Tax ID No.: 95-1079000
   

 


 


--------------------------------------------------------------------------------



INFORMATION RELATING TO PURCHASERS


 
Name and Address of Purchaser
 
Principal Amount of
Notes to be Purchased
New York Life Insurance Company
 
$6,000,000
           
(1) All payments by wire transfer of immediately available funds to:
 
JPMorgan Chase Bank
New York, New York 10019
ABA No. 021-000-021
Credit: New York Life Insurance Company
General Account No. 008-9-00687
 
with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.
       
(2) All notices of payments and written confirmations of such wire transfers:
 
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010-1603
 
Attention: Financial Management and Operations Group
Securities Operations
2nd Floor
Fax #: (212) 447-4160
 





--------------------------------------------------------------------------------





(3) All other communications:
   
 
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010-1603
 
Attention: Securities Investment Group
Private Finance
2nd Floor
Fax #: (212) 447-4122
 
and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:
 
Attention: Office of General Counsel
Investment Section, Room 1104
Fax #: (212) 576-8340
(4) Address for delivery of Notes:
 
New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010
Attention: Parkin Lee
 
(5) E-mail Address for Electronic Delivery:
 
FIIGLibrary@nylim.com
 
(6) One original closing volume and four conformed copies to:
 
New York Life Investment Management LLC
51 Madison Avenue, Room 1104
New York, New York 10010
Attention: Parkin Lee
(7) Tax ID No.: 13-5582869
   

 


 







Schedule A
CHIC_


--------------------------------------------------------------------------------




SCHEDULE B
 
DEFINED TERMS
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Accounts Securitization” means, with respect to the Company and its
Subsidiaries (other than Superior Commerce), any pledge, sale, transfer,
contribution, conveyance or other disposition of (i) accounts, chattel paper,
instruments or general intangibles (each as defined in the UCC) arising in
connection with the sale of goods or the rendering of services by such Person,
including, without limitation, the related rights to any finance, interest, late
payment charges or similar charges (such items, the “Receivables”), (ii) such
Person’s interest in the inventory or goods the sale of which by such Person
gave rise to such Receivable (but only to the extent such inventory or goods
consists of returned or repossessed inventory or goods, if any), (iii) all other
guaranties, letters of credit, insurance and security interests or liens
purporting to secure or support payment of such Receivable, (iv) all insurance
contracts, service contracts, books and records associated with such Receivable,
(v) any lockbox, post office box or similar deposit account related solely to
the accounts being transferred, (vi) cash collections and cash proceeds of such
Receivable and (vii) any proceeds of the foregoing (all such items referenced in
clauses (i) through (vii), the “Transferred Assets”) which such sale, transfer,
contribution, conveyance or other disposition is funded by the recipient of such
Transferred Assets in whole or in part by borrowings or the issuance of
instruments or securities that are paid principally from the cash derived from
such Transferred Assets; provided that the aggregate amount of gross proceeds
available to the Company or any Subsidiary in connection with all such
transactions shall not at any time exceed the greater of $175,000,000 or 25% of
Total Assets as of the most recently completed fiscal year of the Company and
provided further that such sale, transfer, contribution, conveyance or other
disposition and any Indebtedness arising from such sale, transfer, contribution,
conveyance or other disposition shall be without recourse to the Company or any
of its Subsidiaries (other than Superior Commerce) except with respect to
(A) reductions in the balance of such Receivable as a result of any defective or
rejected goods or set off by the obligor of such Receivable transferred by such
Person, (B) breaches of representations or warranties by such Person in the
Receivables Sale Agreement or any other receivables sale agreements that contain
representations and warranties that are no broader in scope and obligation than
the representations and warranties contained in the Receivables Sale Agreement
and (C) indemnification of Superior Commerce to the extent provided in the
Receivables Sale Agreement or any other receivables sale agreements which
contain indemnification terms and provisions which are no broader in scope and
obligation than the terms and provisions contained in the Receivables Sale
Agreement.
 
“Adjusted LIBOR Rate” is defined in Section 1.2(a).
 
“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company. Notwithstanding anything in the
foregoing to the contrary, a Person that (i) would be an Affiliate of the
Company solely by virtue of its ownership of voting or equity interests of the
Company and (ii) is eligible pursuant to Rule 13d-1(b) under the Exchange Act to
file a statement with the SEC on Schedule 13G, shall not be deemed to be an
Affiliate.
 
“Agreement Accounting Principles” means GAAP, provided that with respect to the
calculations for purposes of determining compliance with the covenants set forth
in Sections 10.1 through 10.5 and Section 10.7, such term means generally
accepted accounting principles in effect as of the date of the Closing applied
on a basis consistent with that used in the preparation of the most recent
audited consolidated financial statements of the Company listed in Schedule 5.5.
 
“Anti-Terrorism Order” means Executive Order 13224 of September 23, 2001,
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)).
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of a Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with Agreement
Accounting Principles, and (b) in respect of any Synthetic Lease, the
capitalized amount or principal amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with Agreement Accounting Principles if such lease
were accounted for as a Capital Lease.
 
“Average Accounts Securitization Proceeds” means, for any period, as determined
on a consolidated basis in accordance with Agreement Accounting Principles,
without duplication, for the Company and its Subsidiaries, the average for such
period of the total amount of borrowings or issuances of instruments or
securities in connection with any Accounts Securitization as of each calendar
month end during such period.
 
“Average Total Funded Indebtedness” means, for any period, as determined on a
consolidated basis in accordance with Agreement Accounting Principles, without
duplication, for the Company and its Subsidiaries, the average for such period
of the Total Funded Indebtedness as of each calendar month end during such
period
 
“Business Day” means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New Orleans, Louisiana or New York City are required
or authorized to be closed; provided that, if the applicable Business Day
relates to the determination of LIBOR, a day on which dealings are also carried
on in U.S. dollar deposits in the London interbank market.
 
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with Agreement Accounting Principles.
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of a partnership, partnership interests (whether general or limited)
(c) in the case of a limited liability company, membership interests and (d) any
other interest or participation in a Person that confers on the holder the right
to receive a share of the profits and losses of, or distributions of assets of,
such Person.
 
“Change of Control” means an event or series of events by which any “person” or
“group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the voting power of the then
outstanding Capital Stock of the Company entitled to vote generally in the
election of the directors of the Company.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means Pool Corporation, a Delaware corporation.
 
“Confidential Information” is defined in Section 20.
 
“Control Event” means:
 
(a)  the execution by the Company or any of its Subsidiaries or Affiliates of
any agreement with respect to any proposed transaction or event or series of
transactions or events that, individually or in the aggregate, may reasonably be
expected to result in a Change of Control and that is publicly disclosed by the
Company, by press release, filing with the SEC or otherwise, or
 
(b)  the execution of any written agreement that, when fully performed by the
parties thereto, would result in a Change of Control.
 
“Credit Agreement” means the Credit Agreement dated as of November 2, 2004 (as
amended by a First Amendment dated as of May 9, 2005, a Second Amendment dated
as of December 20, 2005 and a Third Amendment dated as of February 9, 2007)
among the Company, SCP Distributors Inc. (a Subsidiary of the Company), the
institutions from time to time parties thereto as Lenders, Wachovia Bank
National Association, as Administrative Agent, Swingline Lender and Issuing
Lender, Wachovia Capital Finance (Canada), as Canadian Dollar Lender, and
JPMorgan Chase Bank, as Syndication Agent, Capital One, National Association
(successor by merger to Hibernia National Bank), as Documentation Agent, and
Wells Fargo Bank National Association, as Documentation Agent, as such agreement
may be further amended, restated, supplemented, modified, refinanced, extended
or replaced.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. as its “base” or “prime” rate.
 
“Disclosure Documents” is defined in Section 5.3.
 
“Disposition” is defined in Section 10.7.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
 
“EBITDA” means, for any period, the sum, determined on a consolidated basis in
accordance with Agreement Accounting Principles, without duplication, for the
Company and its Subsidiaries of:
 
(a)  Net Income for such period plus
 
(b)  to the extent deducted in determining Net Income:
 
(i)  income and franchise taxes,
 
(ii)  Interest Expense,
 
(iii)  amortization,
 
(iv)  depreciation,
 
(v)  non-cash stock option expense, and
 
(vi)  extraordinary losses incurred other than in the ordinary course of
business, less
 
(c)  any extraordinary gains realized other than in the ordinary course of
business.
 
If, during such period, the Company or any Subsidiary shall have acquired or
disposed of any Person or acquired or disposed of all or substantially all of
the operating assets of any Person, EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such transaction occurred on the
first day of such period.
 
“EBITDAR” means, for any period, the sum, determined on a consolidated basis in
accordance with Agreement Accounting Principles, without duplication, for the
Company and its Subsidiaries of:
 
(a)  Net Income for such period plus
 
(b)  to the extent deducted in determining Net Income:
 
(i)  income and franchise taxes,
 
(ii)  Interest Expense,
 
(iii)  amortization,
 
(iv)  depreciation,
 
(v)  Rental Expense,
 
(vi)  non-cash stock option expense, and
 
(vii)  extraordinary losses incurred other than in the ordinary course of
business, less
 
(c)  any extraordinary gains realized other than in the ordinary course of
business.
 
“Electronic Delivery” is defined in Section 7.3.
 
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fixed Charges” means for any period, the sum, determined on a consolidated
basis in accordance with Agreement Accounting Principles, without duplication,
for the Company and its Subsidiaries of Interest Expense paid or payable in cash
for such period and Rental Expense for such period.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
(a)  the government of
 
(i)  the United States of America or any state or other political subdivision
thereof, or
 
(ii)  any jurisdiction in which the Company or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Company or any Subsidiary, or
 
(b)  any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Guaranty Obligation” means, with respect to the Company and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided, that
the term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business.
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
 
“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“Indebtedness” means, with respect to the Company and its Subsidiaries at any
date and without duplication, the sum of the following calculated in accordance
with Agreement Accounting Principles:
 
(a)  all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;
 
(b)  all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than 90 days past due;
 
(c)  the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);
 
(d)  all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
 
(e)  all Guaranty Obligations of any such Person;
 
(f)  all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
 
(g)  all obligations of any such Person to redeem, repurchase, exchange, defease
or otherwise make payments in respect of Capital Stock of such Person;
 
(h)  all net obligations incurred by any such Person pursuant to Hedging
Agreements;
 
(i)  the outstanding attributed principal amount under any asset securitization
program; and
 
(j)  all outstanding payment obligations with respect to Synthetic Leases.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedging Agreement on any date shall be deemed to be the Termination Value
thereof as of such date.
 
“INHAM Exemption” is defined in Section 6.2(e).
 
“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of more than $2,000,000 in aggregate principal amount of the Notes at the
time outstanding, (c) any bank, trust company, savings and loan association or
other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form and (d) any Related Fund of any
holder of any Note.
 
“Interest Expense” means, with respect to the Company and its Subsidiaries for
any period, the gross interest expense (including interest expense attributable
to Capital Leases and all net payment obligations pursuant to Hedging
Agreements) of the Company and its Subsidiaries, all determined for such period
on a consolidated basis, without duplication, in accordance with Agreement
Accounting Principles.
 
“Interest Period” is defined in Section 1.2(c).
 
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
 
“LIBOR” is defined in Section 1.2(a).
 
“LIBOR Breakage Amount” is defined in Section 8.7.
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset that it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under the Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or the
Subsidiary Guaranty.
 
“Memorandum” is defined in Section 5.3.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“NAIC Annual Statement” is defined in Section 6.2(a).
 
“Net Income” means, with respect to the Company and its Subsidiaries, for any
period of determination, the net income (or loss) of the Company and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with Agreement Accounting Principles; provided that there shall be excluded from
Net Income:
 
(a)  the net income (or loss) of any Person (other than a Subsidiary which shall
be subject to clause (c) below), in which the Company or any of its Subsidiaries
has a joint interest with a third party, except to the extent such net income is
actually paid to the Company or any of its Subsidiaries by dividend or other
distribution during such period;
 
(b)  the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of such Person or is merged into or consolidated with such Person
or any of its Subsidiaries or that Person’s assets are acquired by such Person
or any of its Subsidiaries except to the extent included pursuant to the
foregoing clause (a);
 
(c)  the net income (if positive) of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Company or any of its Subsidiaries of such net income,
 
(i)  is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute rule or governmental
regulation applicable to such Subsidiary or
 
(ii)  would be subject to any taxes payable on such dividends or distributions.
 
“Net Worth” means, as of any date, the stockholders’ equity of the Company and
its Subsidiaries, determined on a consolidated basis in accordance with
Agreement Accounting Principles.
 
“Notes” is defined in Section 1.1.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“Operating Lease” means, as to any Person, any lease of property (whether real,
personal or mixed) by such Person as lessee that is not a Capital Lease.
 
“Other Purchasers” is defined in Section 2.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or a
government or agency or political subdivision thereof.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.
 
“Prepayment Premium” is defined in Section 8.2.
 
“Priority Debt” means, as of any date, the sum (without duplication) of
(a) Indebtedness of the Company and its Subsidiaries secured by Liens not
otherwise permitted by Sections 10.4(a) through (i) and (b) outstanding
unsecured Indebtedness of Subsidiaries not otherwise permitted by Sections
10.5(a) through (d).
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Proposed Payment Date” is defined in Section 8.3.
 
“PTE” is defined in Section 6.2(a).
 
“Purchaser” means each purchaser listed in Schedule A.
 
“QPAM Exemption” is defined in Section 6.2(d).
 
“Qualified Institutional Buyer” means any Person that is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
 
“Receivables Sale Agreement” means that certain Receivables Sale Agreement dated
as of March 27, 2003 by and among SCP Distributors LLC, SCP Services LP and
Superior Pool Products LLC, as originators, and Superior Commerce, as buyer (as
amended, restated, supplemented or otherwise modified).
 
“Reimbursement Obligation” means the obligation of the Company to reimburse the
issuing lender pursuant to the Credit Agreement for amounts drawn under letters
of credit.
 
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
 
“Rental Expense” means, with respect to the Company and its Subsidiaries for any
period, the aggregate fixed amounts payable with respect to Operating Leases of
the Company and its Subsidiaries for such period, determined on a consolidated
basis in accordance with Agreement Accounting Principles.
 
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).
 
“Responsible Officer” means the chief executive officer, chief financial
officer, principal accounting officer, controller, treasurer and General Counsel
of the Company and any other officer of the Company with responsibility for the
administration of the relevant portion of this Agreement.
 
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Financial Officer” means the chief financial officer, assistant
treasurer, principal accounting officer, treasurer or controller of the Company.
 
“Source” is defined in Section 6.2.
 
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than 50% of the outstanding
Capital Stock having ordinary voting power to elect a majority of the board of
directors or other managers of such corporation, partnership, limited liability
company or other entity is at the time owned by or the management is otherwise
controlled, directly or indirectly, by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Company.
 
“Subsidiary Guarantor” is defined in Section 1.3.
 
“Subsidiary Guaranty” is defined in Section 1.3.
 
“Superior Commerce” means Superior Commerce LLC, a Delaware limited liability
company, and its successors and assigns.
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements.
 
“this Agreement” or “the Agreement” is defined in Section 17.3.
 
“Total Assets” means, as of any date, the assets and properties of the Company
and its Subsidiaries as of such date, determined on a consolidated basis in
accordance with Agreement Accounting Principles.
 
“Total Funded Indebtedness” means, with respect to the Company and its
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with Agreement Accounting Principles:
 
(a)  all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;
 
(b)  all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due;
 
(c)  the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);
 
(d)  all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
 
(e)  all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person; and
 
(f)  all Guaranty Obligations of any such Person with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above.
 
For all purposes hereof, the Total Funded Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Wholly Owned Subsidiary” means, at any time, any Subsidiary 100% of all of the
Capital Stock (except directors’ qualifying shares) and voting interests of
which are owned by any one or more of the Company and the Company’s other Wholly
Owned Subsidiaries at such time.
 









Schedule B
CHIC_13


--------------------------------------------------------------------------------




SCHEDULE 5.4


SUBSIDIARIES AND OWNERSHIP OF SUBSIDIARY STOCK; AFFILIATES


1. List of all Subsidiaries with jurisdiction of organization and percentage
ownership:


NAME
JURISDICTION OF ORGANIZATION
AUTHORIZED
ISSUED
OWNERSHIP INTEREST
 
DOMESTIC SUBSIDIARIES
SCP Distributors LLC
Delaware
1,000 Common
(0.01 par value)
1,000
Pool Corporation
100%
Superior Pool Products, LLC
Delaware
1,000
1,000
SCP Distributors LLC
100%
SCP Acquisition Co. LLC
Delaware
1,000 Common
(0.001 par value)
1,000
SCP Distributors LLC
100%
SCP International, Inc.
Delaware
1,000
1,000
SCP Distributors LLC
100%
Superior Commerce LLC
Delaware
1,000
1,000
SCP Distributors LLC
100%
Alliance Trading Inc.
Delaware
1,000
1,000
SCP Distributors LLC
100%
Cypress, Inc.
Nevada
1,000
1,000
SCP Distributors LLC
100%
Splash Holdings, Inc.
Indiana
1,000
1,000
SCP Acquisition Co. LLC
100%
Pool Development, LLC
Delaware
1,000
1,000
SCP Distributors LLC
100%
Horizon Distributors, Inc.
Delaware
1,000
1,000
SCP Distributors LLC
100%
POOLCORP Financial Mortgage LLC
Delaware
1,000
1,000
SCP Distributors LLC
100%
 
FOREIGN SUBSIDIARIES
SCP Pool Holdings, BV
Netherlands
1,000
1,000
SCP International, Inc.
100%
SCP Pool, BV
Netherlands
1,000
1,000
SCP Pool Holdings BV
100%
SCP (UK) Holdings Limited
United Kingdom
228
228
SCP Pool BV
100%
SCP (UK) Limited
United Kingdom
90,000
90,000
SCP (UK) Holdings Ltd
100%
Bonin Consultores E Servicos, LDA
Portugal
5,000
5,000
SCP Pool BV
100%
SCP Pool Portugal LDA f/k/a Exporlinea LDA
Portugal
5,000
5,000
Bonin Consultores E Servicos, LDA
100%
SCP Europe f/k/a South Central Pools (France) S.A.S.
France
11,500
11,500
SCP International, Inc.
100%
SCP France SAS f/k/a
Jean Albouy SA
France
305
305
SCP Europe SAS
100%
SCP Distributors Inc.
Ontario, Canada
100
100
SCP International, Inc.
Windsor International, Ltd.
Cayman Islands
5,000
10
SCP International, Inc.
100%


--------------------------------------------------------------------------------





Cypress Hong Kong, Ltd.
Hong Kong
1,000
10
Windsor International, Ltd. (9 shares ordinary)
90%
B. & McK Custodians Limited
 
(1 share of ordinary)
10%
SCP Mexico S.A. de C.V.
Mexico
1,000
1,000
SCP International, Inc.
100%
SCP Pool Distributors Spain, SL
Spain
3,006
3,006
SCP (UK) Holdings Ltd.
100%
Sud Ouest Filtration SAS
France
23,937
23,800
SCP Europe SAS
100%
Les Industries R.P., Inc.
Quebec, Canada
59,426
59,426
SCP Distributors, Inc.
100%
Norcal Pool Supplies Ltd - Dormant
United Kingdom
450
450
SCP (UK) Holdings Ltd
100%
Cascade Swimming - Dormant
United Kingdom
52,492
52,492
SCP (UK) Holdings Ltd
100%
Swimming Pool Warehouse, Ltd - Dormant
United Kingdom
3,500
3,500
SCP (UK) Holdings Ltd
100%
Garden Leisure Products, Ltd - Dormant
United Kingdom
10,000
10,000
SCP (UK) Limited
 
100%
Superior Pool Products, Inc.
Ontario, Canada
100
100
Les Industries R.P., Inc.
100%
SCP Italy, S.r.l.
Italy
1
1
SCP France SAS
Tor-Lyn Ltd.
Ontario, Canada
1,000
1,000
SCP Distributors, Inc.
100%



2. List of all Affiliates:


Latham International, Inc.
Northpark Corporate Center, L.L.C.


3. List of Directors and Senior Officers:


Name
Position
Manuel J. Perez de la Mesa
President, Chief Executive Officer, Director
A. David Cook
Vice President
Mark W. Joslin
Vice President, Chief Financial Officer
John M. Murphy
Vice President
Stephen C. Nelson
Vice President
Richard P. Polizzotto
Vice President
Christopher W. Wilson
Vice President
Craig K. Hubbard
Treasurer, Assistant Secretary
Donald L. Meyer
Corporate Controller, Assistant Treasurer
Jennifer M. Neil
General Counsel, Secretary
Wilson B. Sexton
Chairman of the Board, Director
Andrew W. Code
Director
James J. Gaffney
Director
George T. Haymaker, Jr.
Director
Harlan F. Seymour
Director
Robert C. Sledd
Director
John E. Stokely
Director




CHIC_13
Schedule 5.4


--------------------------------------------------------------------------------




SCHEDULE 5.5


FINANCIAL STATEMENTS


 
POOL CORPORATION
Consolidated Balance Sheet
(Unaudited)
September 30, 2006
(Dollars, in thousands except share data)


Assets
 
Current Assets
   
Cash and cash equivalents
40,874
 
Receivables, net
211,589
 
Inventory, net
283,930
 
Prepaid expenses
7,785
 
Current deferred income taxes
4,024
Total current assets
548,202
   
Property and equipment, net
32,201
Goodwill, net
156,123
Intangible assets, net
19,964
Equity interest investments
32,383
Other assets, net
13,862
Total assets
802,735
               
Liabilities and stockholders’ equity
 
Current liabilities
   
Accounts payable
111,349
 
Accrued and other current liabilities
118,892
 
Short-term financing
110,974
 
Current portion of long-term debt
3,731
Total current liabilities
344,946
     
Deferred income taxes
12,760
Long-term debt
144,750
Other long-term liabilities
1,625
Total liabilities
504,081
     
Stockholders’ equity
   
Common stock, $.001 par value; 100,000,000 shares authorized, 50,906,356 shares
issued and outstanding
51
 
Additional paid-in capital
142,242
 
Retained earnings
209,046
 
Dividends declared
(44,302)
 
Treasury stock
(14,177)
 
Unearned compensation
0
 
Accumulated other comprehensive income
5,794
Total stockholders’ equity
298,654
Total liabilities and stockholders’ equity
802,735





--------------------------------------------------------------------------------



 
POOL CORPORATION
Consolidated Statements of Income
(Unaudited)
For the Period Ended: September 30, 2006
(Dollars, in thousands)





   
2006
 
2005
   
MTD
 
YTD
 
MTD
 
YTD
Net sales
144,684
 
1,591,276
 
117,901
 
1,252,868
Cost of sales
109,816
 
1,134,233
 
85,853
 
903,631
 
Gross profit
34,868
 
457,043
 
32,048
 
349,237
 
Percent
24.1%
 
28.7%
 
27.2%
 
27.9%
                 
Selling and administrative expenses
28,570
 
285,591
 
23,869
 
216,161
                 
Operating income
6,298
 
171,452
 
8,179
 
133,076
 
Percent
4.4%
 
10.8%
 
6.9%
 
10.6%
                 
Interest expense, net
1,362
 
10,983
 
380
 
4,316
                 
Income before income taxes
4,936
 
160,469
 
7,799
 
128,760
Provision for income taxes
1,906
 
61,957
 
3,014
 
49,800
Equity earnings/(losses) in unconsolidated interests, net
432
 
1,513
 
787
 
2,372
Net income
3,462
 
100,025
 
5,572
 
81,332





--------------------------------------------------------------------------------



 
POOL CORPORATION
Consolidated Statement of Cash Flows
(Unaudited)
For the Period Ended: September 30, 2006
(Dollars, in thousands)


Operating activities
   
Net Income
100,025
 
Adjustments to reconcile net income to net cash provided by operating
activities:
     
Depreciation
5,980
   
Amortization
3,472
   
Stock-based compensation
5,517
   
Excess tax benefits from stock-based compensation
(10,619)
   
Provision for doubtful accounts receivable, net of write-offs
855
   
Provision for inventory obsolescence, net of write-offs
1,033
   
Provision for deferred income taxes
(230)
   
Loss/(gain) on sale of property and equipment
(13)
   
Equity gains in unconsolidated investments
(2,476)
   
Changes in operating assets and liabilities, net of effects of acquisitions and
divestitures
       
Accounts receivable
(61,121)
     
Product inventories
53,889
     
Prepaid expenses and other assets
(549)
     
Accounts payable
(71,359)
     
Accrued expenses and other current liabilities
57,074
Net cash provided by operations
81,478
         
Investing activities
 
Acquisition of businesses, net of cash acquired
(26,662)
Equity interest investment
-
Purchase of property and equipment
(11,241)
Proceeds from the sale of property and equipment
95
Net cash used in investing activities
(37,808)
         
Financing activities
 
Proceeds from revolving line of credit
311,838
Payments on revolving line of credit
(293,938)
Proceeds from short-term financing
93,347
Payments on short-term financing
(48,030)
Proceeds from other long-term debt
-
Payments on other long-term debt
(1,497)
Payments of capital lease obligations
(257)
Payments of deferred financing costs
(128)
Excess tax benefits from stock-based compensation
10,619
Issuance of common stock
6,335
Payment of cash dividends
(15,734)
Purchase of treasury stock
(93,495)
Net cash used in financing activities
(30,940)
         
Effect of exchange rate changes on cash
1,278
Change in cash and cash equivalents
14,008
Cash and cash equivalents at beginning of period
28,866
Cash and cash equivalents at end of period
40,874




CHIC_13
Schedule 5.5


--------------------------------------------------------------------------------




SCHEDULE 5.14


USE OF PROCEEDS


As of 12/31/06 ($ in thousands)



   
Pro Forma
12/31/2006
Adjustment for offering
Pro forma after Adjustment 12/31/2006
DEBT
         
REVOLVING CREDIT FACILITY
131,157
-100,000
31,157
 
OTHER DEBT
2,260
 
2,260
 
TERM LOAN
60,000
 
60,000
 
RECEIVABLE SECURITIZATION FACILITY
74,286
 
74,286
 
SENIOR NOTES
-
100,000
100,000
           
TOTAL DEBT
267,703
 
267,703
         




CHIC_13
Schedule 5.14


--------------------------------------------------------------------------------




SCHEDULE 5.15


EXISTING INDEBTEDNESS


As of 9/30/2006 (in thousands)


Obligor
Obligee
Principal Amount
Outstanding
Collateral or Guaranty
 
Pool Corporation
SCP Distributors Inc
Wachovia Bank National Association, as Administrative Agent, Wachovia Capital
Finance Corporation (Canada), as Canadian Dollar Lender, and JPMorgan Chase
Bank, as Syndication Agent, Capital One, National Association, as Documentation
Agent, and Wells Fargo Bank National Association, as Documentation Agent and the
Lenders party thereto, under the Credit Agreement
147,450
 
Guaranty by:
SCP Distributors LLC
Alliance Trading, Inc.
Cypress, Inc.
Superior Pool Products LLC
SCP Acquisition Co. LLC,
SCP International, Inc.
Pool Development LLC
Splash Holdings, Inc.
Horizon Distributors, Inc.
POOLCORP Financial Mortgage, LLC
Superior Commerce LLC, (the “Seller”), SCP Distributors LLC, as Servicer
 
Jupiter Securitization Corporation (“Conduit”) and JPMorgan Chase Bank, N.A.
f/k/a Bank One, NA (Main Office Chicago), individually (“JPMorgan Chase” and
together with Conduit, the “Purchasers”) and as agent for the Purchasers (the
“Agent”),
110,974
Superior Commerce LLC
Superior Pool Products, LLC
 
Non Compete agreement related to Fort Wayne: Richard Garton, Jeffery Bertsch,
Robin Bertsch, Randal Bertsch, Thomas Epple
771
obligor
 
Superior Pool Products, LLC
Litehouse Products, Inc.
899
obligor
 
Horizon Distributors Inc.
Baytree Leasing Company, LLC
132
obligor
 
SCP Distributors LLC
IBM
495
SCP Distributors LLC
SCP (UK) Limited
 
Bank Guarantee National Westminster Bank PCL in favor of Brixton Limited
726
SCP Distributors LLC






CHIC_13
Schedule 5.15


--------------------------------------------------------------------------------




SCHEDULE 10.4


LIENS


As of 12/31/06 (in thousands)


Obligor
Equipment
Creditor
Filing Reference
 
Horizon Distributors, Inc.
 
Inventory sold by the Secured Party to Debtor, provided however, in no event
shall the “Collateral” include the Receivables or Related Security
 
GE Commercial Distribution Finance Corporation
 
Delaware
Financing Statement No. 53346237
 
Horizon Distributors, Inc.
 
Asset Backed Security
 
JP Morgan Chase
 
Delaware
Financing Statement No. 53381747
 
SCP Distributors LLC
 
Asset Backed Security
 
JP Morgan Chase
 
Delaware
Financing Statement No. 30992043
 
Superior Pool Products LLC
 
Asset Backed Security
 
JP Morgan Chase
 
Delaware
Financing Statement No. 30831332
 
Pool Corporation
 
This financing statement is filed for informational purposes only, as the Bailor
owns the Property and it is not the intent of the Bailor and Bailees that the
bailments noticed hereby are intended as security.
 
GPM Acquisition LLC
 
Delaware
Financing Statement No. 70340751
 
Superior Commerce LLC
 
Asset Backed Security
 
JP Morgan Chase
 
Delaware
Financing Statement No. 30831449
 
Superior Commerce LLC
 
Asset Backed Security
 
JP Morgan Chase
 
Delaware
Financing Statement No. 43123413
 
SCP Distributors LLC
 
Forklift
 
Greater Bay Bank
 
Louisiana
Financing Statement No. 52-39120
 
SCP Distributors LLC
 
Equipment
 
Yale Financial Services
 
Delaware
Financing Statement No. 21858848
 
SCP Distributors LLC
 
Equipment
 
NMHG Financial Services
 
Delaware
Financing Statement No. 30270317
 
SCP Distributors LLC
 
Equipment
 
Yale Financial Services
 
Delaware
Financing Statement No. 30673270
 
SCP Distributors LLC
 
Master Agreement Lease
 
IOS Capital
 
Delaware
Financing Statement Nos.
41353707
41353905
41353939
41805730
41817941
41921479
41921537
42217844
42409383
42409391
42537241
42544619
42952374
42990846
43139401
43144542
 
SCP Distributors LLC
 
Equipment Lease
 
NMHG Financial Services
 
Delaware
Financing Statement No. 52219252
 
SCP Distributors LLC
 
9 forklifts
19 lift trucks
3 easi reach trucks
 
PHH Arval
 
Delaware
Financing Statement No. 63268885 as amended
 
SCP Distributors LLC
 
1 trucktainer lift system
 
Chesapeake Funding
 
Delaware
Financing Statement No. 64381539
 
SCP Distributors LLC
 
Purchase Money Security Interest in all equipment, software and other personal
property - Lease Agreement No. SFL-1032
 
Leasenet Group, LLC
 
Delaware
Financing Statement No. 70071372
 
Superior Pool Products LLC
 
Raymond Leasing
 
Equipment
 
Delaware
Financing Statement No. 62105583






CHIC_13
Schedule 10.4


--------------------------------------------------------------------------------




SCHEDULE 10.5


SUBSIDIARY INDEBTEDNESS


As of 12/31/2006


 
Subsidiary
Debt Outstanding (in $U.S.)
 
Payee
 
Description of Debt
 
SCP (UK) Limited
 
726,000
 
National Westminster Bank
 
370,283.63 GBP Bank guarantee with National Westminster Bank PCL in favor of
Brixton Limited
 
Superior Pool Products, LLC
 
990,000
 
Litehouse Products, Inc
 
Non-compete agreement
 
Superior Pool Products, LLC
 
771,000
 
Non Compete agreement related to Fort Wayne: Richard Garton, Jeffery Bertsch,
Robin Bertsch, Randal Bertsch, Thomas Epple
 
Non-compete agreement
 
Superior Commerce LLC, (the “Seller”), SCP Distributors LLC, as Servicer
 
Up to the greater of 175,000,000 or 25% of Total Assets, of which 74,286,000 is
outstanding
 
Jupiter Securitization Corporation (“Conduit”) and JPMorgan Chase Bank, N.A.
f/k/a Bank One, NA (Main Office Chicago), individually (“JPMorgan Chase” and
together with Conduit, the “Purchasers”) and as agent for the Purchasers (the
“Agent”),
 
Assets securitization program
 
SCP Distributors Inc
 
Can borrow up to 5,000,000, of which 257,000 is outstanding
 
Wachovia Bank National Association, as Administrative Agent, Wachovia Capital
Finance Corporation (Canada), as Canadian Dollar Lender, and JPMorgan Chase
Bank, as Syndication Agent, Capital One, National Association, as Documentation
Agent, and Wells Fargo Bank National Association, as Documentation Agent and the
Lenders party thereto
 
Canadian portion of the Credit Agreement




CHIC_13
Schedule 10.5


--------------------------------------------------------------------------------




EXHIBIT 1.1
 
[FORM OF SENIOR NOTE]
 


POOL CORPORATION


Floating Rate Senior Note due February 12, 2012


No. R-[_____]
[Date]
$[_______]
PPN: 73278LA*6



FOR VALUE RECEIVED, the undersigned, POOL CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, promises to pay to [         ], or registered assigns, the principal
sum of $[              ] on February 12, 2012, with interest (computed on the
basis of a 360-day year and the actual number of days elapsed) (a) on the unpaid
principal thereof at a floating rate equal to the Adjusted LIBOR Rate from time
to time, payable quarterly on each February 12, May 12, August 12 and November
12, commencing with the February 12, May 12, August 12 or November 12 next
succeeding the date hereof, until the principal shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any LIBOR Breakage Amount at the Default Rate (as defined in the Note
Purchase Agreement referred to below) until paid.
 
Payments of principal of, interest on and any Prepayment Premium or LIBOR
Breakage Amount with respect to this Note are to be made in lawful money of the
United States of America at the principal office of JPMorgan Chase Bank, N.A. in
New York, New York or at such other place as the Company shall have designated
by written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement dated as of February 1, 2007 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) to have made the representation set forth in Section
6.2 of the Note Purchase Agreement. Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for the unpaid principal amount will be issued to, and registered in the name
of, the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Prepayment Premium and LIBOR Breakage Amount) and with
the effect and to the extent provided in the Note Purchase Agreement.
 
Payment of the principal of, and interest and prepayment premium, if any, and
LIBOR Breakage Amount, if any, on this Note, and all other amounts due under the
Note Purchase Agreement, is guarantied pursuant to the terms of a Guaranty dated
as of February 1, 2007 of certain Subsidiaries of the Company.1 
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
 


POOL CORPORATION






By:       
Name:
Title:





--------------------------------------------------------------------------------

1  This paragraph must be removed at such time as there are no Subsidiary
Guarantors.
 





Exhibit 1.1
CHIC_


--------------------------------------------------------------------------------




EXHIBIT 1.3
 
[FORM OF SUBSIDIARY GUARANTY]
 
THIS GUARANTY (this “Guaranty”) dated as of February 1, 2007 is made by the
undersigned (each, a “Guarantor”), in favor of the holders from time to time of
the Notes hereinafter referred to, including each purchaser named in the Note
Purchase Agreement hereinafter referred to, and their respective successors and
assigns (collectively, the “Holders” and each individually, a “Holder”).
 
W I T N E S S E T H:


WHEREAS, Pool Corporation, a Delaware corporation (the “Company”), and the
initial Holders have entered into a Note Purchase Agreement dated as of
February 1, 2007 (the Note Purchase Agreement as amended, restated or otherwise
modified from time to time in accordance with its terms and in effect, the “Note
Purchase Agreement”);
 
WHEREAS, the Note Purchase Agreement provides for the issuance by the Company of
$100,000,000 aggregate principal amount of Notes (as defined in the Note
Purchase Agreement);
 
WHEREAS, the Company directly or indirectly owns all or a substantial portion of
the issued and outstanding capital stock of each Guarantor and, by virtue of
such ownership and otherwise, each Guarantor will derive substantial benefits
from the purchase by the Holders of the Company’s Notes;
 
WHEREAS, it is a condition precedent to the obligation of the Holders to
purchase the Notes that each Guarantor shall have executed and delivered this
Guaranty to the Holders; and
 
WHEREAS, each Guarantor desires to execute and deliver this Guaranty to satisfy
the conditions described in the preceding paragraph;
 
NOW, THEREFORE, in consideration of the premises and other benefits to each
Guarantor, and of the purchase of the Company’s Notes by the Holders, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, each Guarantor makes this Guaranty as follows:
 
SECTION 1.  Definitions. Any capitalized terms not otherwise herein defined
shall have the meanings attributed to them in the Note Purchase Agreement.
 
SECTION 2.  Guaranty. Each Guarantor, jointly and severally with each other
Guarantor, unconditionally and irrevocably guarantees to the Holders the due,
prompt and complete payment by the Company of the principal of, make-whole
amount, if any, prepayment premium, if any, breakage amount, if any, and
interest on, and each other amount due under, the Notes or the Note Purchase
Agreement, when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise)
in accordance with the terms of the Notes and the Note Purchase Agreement (the
Notes and the Note Purchase Agreement being sometimes hereinafter collectively
referred to as the “Note Documents” and the amounts payable by the Company under
the Note Documents, and all other monetary obligations of the Company thereunder
(including any attorneys’ fees and expenses), being sometimes collectively
hereinafter referred to as the “Obligations”). This Guaranty is a guaranty of
payment and not just of collectibility and is in no way conditioned or
contingent upon any attempt to collect from the Company or upon any other event,
contingency or circumstance whatsoever. If for any reason whatsoever the Company
shall fail or be unable duly, punctually and fully to pay such amounts as and
when the same shall become due and payable, each Guarantor, without demand,
presentment, protest or notice of any kind, will forthwith pay or cause to be
paid such amounts to the Holders under the terms of such Note Documents, in
lawful money of the United States, at the place specified in the Note Purchase
Agreement, or perform or comply with the same or cause the same to be performed
or complied with, together with interest (to the extent provided for under such
Note Documents) on any amount due and owing from the Company. Each Guarantor,
promptly after demand, will pay to the Holders the reasonable costs and expenses
of collecting such amounts or otherwise enforcing this Guaranty, including,
without limitation, the reasonable fees and expenses of counsel. Notwithstanding
the foregoing, the right of recovery against each Guarantor under this Guaranty
is limited to the extent it is judicially determined with respect to any
Guarantor that entering into this Guaranty would violate Section 548 of the
United States Bankruptcy Code or any comparable provisions of any state law, in
which case such Guarantor shall be liable under this Guaranty only for amounts
aggregating up to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any state law.
 
SECTION 3.  Guarantor’s Obligations Unconditional. The obligations of each
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of each Guarantor, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense based upon any claim each Guarantor or any other person may
have against the Company or any other person, and to the full extent permitted
by applicable law shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not each Guarantor or the Company shall have
any knowledge or notice thereof), including:
 
(a)  any termination, amendment or modification of or deletion from or addition
or supplement to or other change in any of the Note Documents or any other
instrument or agreement applicable to any of the parties to any of the Note
Documents;
 
(b)  any furnishing or acceptance of any security, or any release of any
security, for the Obligations, or the failure of any security or the failure of
any person to perfect any interest in any collateral;
 
(c)  any failure, omission or delay on the part of the Company to conform or
comply with any term of any of the Note Documents or any other instrument or
agreement referred to in paragraph (a) above, including, without limitation,
failure to give notice to any Guarantor of the occurrence of a “Default” or an
“Event of Default” under any Note Document;
 
(d)  any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph (a)
above or any obligation or liability of the Company, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;
 
(e)  any failure, omission or delay on the part of any of the Holders to
enforce, assert or exercise any right, power or remedy conferred on such Holder
in this Guaranty, or any such failure, omission or delay on the part of such
Holder in connection with any Note Document, or any other action on the part of
such Holder;
 
(f)  any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Company, any
Guarantor or to any other person or any of their respective properties or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;
 
(g)  any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Note
Documents or any other agreement or instrument referred to in paragraph (a)
above or any term hereof;
 
(h)  any merger or consolidation of the Company or any Guarantor into or with
any other corporation, or any sale, lease or transfer of any of the assets of
the Company or any Guarantor to any other person;
 
(i)  any change in the ownership of any shares of capital stock of the Company
or any change in the corporate relationship between the Company and any
Guarantor, or any termination of such relationship;
 
(j)  any release or discharge, by operation of law, of any Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Guaranty; or
 
(k)  any other occurrence, circumstance, happening or event whatsoever, whether
similar or dissimilar to the foregoing, whether foreseen or unforeseen, and any
other circumstance which might otherwise constitute a legal or equitable defense
or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against any Guarantor.
 
SECTION 4.  Full Recourse Obligations. The obligations of each Guarantor set
forth herein constitute the full recourse obligations of such Guarantor
enforceable against it to the full extent of all its assets and properties.
 
SECTION 5.  Waiver. Each Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Company of any breach or default by
such Guarantor or the Company with respect to any of the Obligations or any
other notice that may be required, by statute, rule of law or otherwise, to
preserve any rights of the Holders against such Guarantor, (c) presentment to or
demand of payment from the Company or the Guarantor with respect to any amount
due under any Note Document or protest for nonpayment or dishonor, (d) any right
to the enforcement, assertion or exercise by any of the Holders of any right,
power, privilege or remedy conferred in the Note Purchase Agreement or any other
Note Document or otherwise, (e) any requirement of diligence on the part of any
of the Holders, (f) any requirement to exhaust any remedies or to mitigate the
damages resulting from any default under any Note Document, (g) any notice of
any sale, transfer or other disposition by any of the Holders of any right,
title to or interest in the Note Purchase Agreement or in any other Note
Document and (h) any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge, release (other than a release of such
Guarantor herefrom pursuant to Section 9.7(b) of the Note Purchase Agreement) or
defense of a guarantor or surety (other than the defense of payment) or which
might otherwise limit recourse against such Guarantor.
 
SECTION 6.  Subrogation, Contribution, Reimbursement or Indemnity. Until all
Obligations have been indefeasibly paid in full, each Guarantor agrees not to
take any action pursuant to any rights which may have arisen in connection with
this Guaranty to be subrogated to any of the rights (whether contractual, under
the United States Bankruptcy Code, as amended, including Section 509 thereof,
under common law or otherwise) of any of the Holders against the Company or
against any collateral security or guaranty or right of offset held by the
Holders for the payment of the Obligations. Until all Obligations have been
indefeasibly paid in full, each Guarantor agrees not to take any action pursuant
to any contractual, common law, statutory or other rights of reimbursement,
contribution, exoneration or indemnity (or any similar right) from or against
the Company which may have arisen in connection with this Guaranty. So long as
any Obligations remain outstanding, if any amount shall be paid by or on behalf
of the Company to any Guarantor on account of any of the rights waived in this
Section 6, such amount shall be held by such Guarantor in trust, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Holders (duly endorsed by such Guarantor to the
Holders, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Holders may determine. The provisions of this
Section 6 shall survive the term of this Guaranty and the payment in full of the
Obligations.
 
SECTION 7.  Effect of Bankruptcy Proceedings, etc. This Guaranty shall continue
to be effective or be automatically reinstated, as the case may be, if at any
time payment, in whole or in part, of any of the sums due to any of the Holders
pursuant to the terms of the Note Purchase Agreement or any other Note Document
is rescinded or must otherwise be restored or returned by such Holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other person, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or other person or any substantial part of its property, or
otherwise, all as though such payment had not been made. If an event permitting
the acceleration of the maturity of the principal amount of the Notes shall at
any time have occurred and be continuing, and such acceleration shall at such
time be prevented by reason of the pendency against the Company or any other
person of a case or proceeding under a bankruptcy or insolvency law, each
Guarantor agrees that, for purposes of this Guaranty and its obligations
hereunder, the maturity of the principal amount of the Notes and all other
Obligations shall be deemed to have been accelerated with the same effect as if
any Holder had accelerated the same in accordance with the terms of the Note
Purchase Agreement or other applicable Note Document, and such Guarantor shall
forthwith pay such principal amount, LIBOR Breakage Amount, if any, and interest
thereon and any other amounts guaranteed hereunder without further notice or
demand.
 
SECTION 8.  Term of Agreement. This Guaranty and all guaranties, covenants and
agreements of each Guarantor contained herein shall continue in full force and
effect and shall not be discharged until such time as all of the Obligations
shall be paid and performed in full and all of the agreements of such Guarantor
hereunder shall be duly paid and performed in full; provided that each Guarantor
shall be automatically and immediately released herefrom without any further act
by any Person as provided in Section 9.7(b) of the Note Purchase Agreement.
 
SECTION 9.  Representations and Warranties. Each Guarantor represents and
warrants to each Holder that:
 
(a)  such Guarantor is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has the requisite power
and authority to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged;
 
(b)  such Guarantor has the requisite power and authority and the legal right to
execute and deliver, and to perform its obligations under, this Guaranty, and
has taken all necessary action to authorize its execution, delivery and
performance of this Guaranty;
 
(c)  this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(d)  the execution, delivery and performance of this Guaranty will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
under any indenture, mortgage, deed of trust, loan, credit agreement, corporate
charter or by-laws, or any other agreement evidencing Debt, (ii) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of such Guarantor under, any
other agreement or instrument to which such Guarantor is bound or by which such
Guarantor or any of its properties may be bound or affected, except as could not
reasonably be expected to have a Material Adverse Effect, (iii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to such Guarantor, except as could not reasonably be expected to have
a Material Adverse Effect, or (iv) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to such Guarantor,
except as could not reasonably be expected to have a Material Adverse Effect;
 
(e)  no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty;
 
(f)  except as disclosed in Section 5.8 of the Note Purchase Agreement, no
litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or any of its properties or revenues
(i) with respect to this Guaranty or any of the transactions contemplated hereby
or (ii) that could reasonably be expected to have a material adverse effect upon
the business, operations or financial condition of such Guarantor and its
Subsidiaries taken as a whole;
 
(g)  such Guarantor (after giving due consideration to any rights of
contribution) has received fair consideration and reasonably equivalent value
for the incurrence of its obligations hereunder or as contemplated hereby and
after giving effect to the transactions contemplated herein, (i) the fair value
of the assets of such Guarantor (both at fair valuation and at present fair
saleable value) exceeds its liabilities, (ii) such Guarantor is able to and
expects to be able to pay its debts as they mature, and (iii) such Guarantor has
capital sufficient to carry on its business as conducted and as proposed to be
conducted.
 
SECTION 10.  Notices. All notices and communications provided for hereunder
shall be in writing and sent (a) by facsimile if the sender on the same day
sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), (b) by registered or certified mail with return
receipt requested (postage prepaid), or (c) by a recognized overnight delivery
service (with charges prepaid), addressed (a) if to the Company or any Holder at
the address or telecopy number set forth in the Note Purchase Agreement or
(b) if to a Guarantor, in care of the Company at the Company’s address or
telecopy number set forth in the Note Purchase Agreement, or in each case at
such other address or telecopy number as the Company, any Holder or such
Guarantor shall from time to time designate in writing to the other parties. Any
notice so addressed shall be deemed to be given when actually received.
 
SECTION 11.  Survival. All warranties, representations and covenants made by
each Guarantor herein or in any certificate or other instrument delivered by it
or on its behalf hereunder shall be considered to have been relied upon by the
Holders and shall survive the execution and delivery of this Guaranty,
regardless of any investigation made by any of the Holders. All statements in
any such certificate or other instrument shall constitute warranties and
representations by such Guarantor hereunder.
 
SECTION 12.  Jurisdiction and Process; Waiver of Jury Trial.
 
(a)  Each Guarantor irrevocably submits to the non exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating solely
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, each Guarantor irrevocably waives and agrees not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
 
(b)  Each Guarantor consents to process being served in any suit, action or
proceeding solely of the nature referred to in Section 12(a) by mailing a copy
thereof by registered or certified or priority mail, postage prepaid, return
receipt requested, or delivering a copy thereof in the manner for delivery of
notices specified in Section 10, to it. Each Guarantor agrees that such service
upon receipt (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by applicable law, be taken and held to be valid personal
service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
 
(c)  Nothing in this Section 12 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Guarantor
in the courts of any appropriate jurisdiction or to enforce in any lawful manner
a judgment obtained in one jurisdiction in any other jurisdiction.
 
(d)  EACH GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
 
SECTION 13.  Miscellaneous. Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, each Guarantor hereby waives any provision of law that
renders any provisions hereof prohibited or unenforceable in any respect. The
terms of this Guaranty shall be binding upon, and inure to the benefit of, each
Guarantor and the Holders and their respective successors and assigns. No term
or provision of this Guaranty may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by each Guarantor and the
Required Holders. The section and paragraph headings in this Guaranty and the
table of contents are for convenience of reference only and shall not modify,
define, expand or limit any of the terms or provisions hereof, and all
references herein to numbered sections, unless otherwise indicated, are to
sections in this Guaranty. This Guaranty shall in all respects be governed by,
and construed in accordance with, the laws of the State of New York, including
all matters of construction, validity and performance.
 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.
 


[GUARANTORS]






By:       
Name:       
Title:       






--------------------------------------------------------------------------------



FORM OF JOINDER TO SUBSIDIARY GUARANTY


The undersigned (the “Guarantor”), joins in the Subsidiary Guaranty dated as of
February 1, 2007 from the Guarantors named therein in favor of the Holders, as
defined therein, and agrees to be bound by all of the terms thereof and
represents and warrants to the Holders that:
 
(a)  the Guarantor is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has the requisite power
and authority to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged;
 
(b)  the Guarantor has the requisite power and authority and the legal right to
execute and deliver this Joinder to Subsidiary Guaranty (“Joinder”) and to
perform its obligations hereunder and under the Subsidiary Guaranty and has
taken all necessary action to authorize its execution and delivery of this
Joinder and its performance of the Subsidiary Guaranty;
 
(c)  the Subsidiary Guaranty constitutes a legal, valid and binding obligation
of the Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law);
 
(d)  the execution, delivery and performance of this Joinder and performance of
the Subsidiary Guaranty will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Guarantor under any indenture, mortgage, deed of trust,
loan, credit agreement, corporate charter or by-laws, or any other agreement
evidencing Debt, (ii) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor under, any other agreement or instrument to which such
Guarantor is bound or by which such Guarantor or any of its properties may be
bound or affected, except as could not reasonably be expected to have a Material
Adverse Effect, (iii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Guarantor, except as
could not reasonably be expected to have a Material Adverse Effect, or (iv)
violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to such Guarantor, except as could not
reasonably be expected to have a Material Adverse Effect;
 
(e)  no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Joinder or the
Subsidiary Guaranty;
 
(f)  except as disclosed in writing to the holders, no litigation, investigation
or proceeding of or before any arbitrator or governmental authority is pending
or, to the knowledge of the Guarantor, threatened by or against the Guarantor or
any of its properties or revenues (i) with respect to this Joinder, the
Subsidiary Guaranty or any of the transactions contemplated hereby or (ii) that
could reasonably be expected to have a material adverse effect on the business,
operations or financial condition of the Guarantor and its subsidiaries taken as
a whole;
 
(g)  such Guarantor (after giving due consideration to any rights of
contribution) has received fair consideration and reasonably equivalent value
for the incurrence of its obligations hereunder or as contemplated hereby and
after giving effect to the transactions contemplated herein, (i) the fair value
of the assets of such Guarantor (both at fair valuation and at present fair
saleable value) exceeds its liabilities, (ii) such Guarantor is able to and
expects to be able to pay its debts as they mature, and (iii) such Guarantor has
capital sufficient to carry on its business as conducted and as proposed to be
conducted.
 
Capitalized Terms used but not defined herein have the meanings ascribed in the
Subsidiary Guaranty.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder to Subsidiary
Guaranty to be duly executed as of __________, ____.
 


[Name of Guarantor]






By:       
Name:       
Title:       













Exhibit 1.3
CHIC_


--------------------------------------------------------------------------------




EXHIBIT 4.4(a)
 
FORM OF OPINION OF SPECIAL
 
 
COUNSEL FOR THE COMPANY
 
The opinion of Jones, Walker, Waechter, Poitevent, Carrere & Denegre L.L.P.,
special counsel for the Company, shall be to the effect that:
 
1.  The Note Purchase Agreement and the Notes constitute the legal, valid and
binding agreements of the Company, enforceable in accordance with their terms,
except to the extent that enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application relating to or affecting the enforcement of the rights of creditors
or by equitable principles, regardless of whether enforcement is sought in a
proceeding in equity or at law.
 
2.  The Subsidiary Guaranty constitutes the legal, valid and binding obligation
of each Subsidiary Guarantor, enforceable in accordance with its terms, except
to the extent the enforcement thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws of
general application relating to or affecting the enforcement of the rights of
creditors or by equitable principles, regardless of whether enforcement is
sought in a proceeding in equity or at law.
 
3.  The Note Purchase Agreement, the Notes and the Subsidiary Guaranty specify
New York law to govern such documents. We are of the opinion that, if properly
presented with the question, a state or federal court located in Louisiana would
give effect to the choice of law stipulations in the Note Purchase Agreement,
the Notes and the Subsidiary Guaranty, unless (a) a court finds that the chosen
jurisdiction’s own conflict of law principals dictate the application of another
body of law or (b) the chosen law contravenes the public policy of the state
whose law would otherwise be applicable absent the contractual choice of law.
 
4.  In the event a state or federal court located in Louisiana disregarded the
contractual choice of New York law provided in the Note Purchase Agreement, the
Notes or the Subsidiary Guaranty, the Note Purchase Agreement, the Notes and the
Subsidiary Guaranty would nevertheless constitute the legal, valid and binding
obligations of the Company and the Subsidiary Guarantors respectively,
enforceable in accordance with their respective terms under Louisiana law.
 
5.  Based on the representations set forth in the Agreement, the offering, sale
and delivery of the Notes and delivery of the Subsidiary Guaranty do not require
the registration of the Notes or the Subsidiary Guaranty under the Securities
Act of 1933, as amended, or the qualification of an indenture under the Trust
Indenture Act of 1939, as amended.
 
6.  No authorization, approval or consent of, and no designation, filing,
declaration, registration and/or qualification with, any Governmental Authority
is necessary or required in connection with the execution, delivery and
performance by the Company of the Note Purchase Agreement or the offering,
issuance and sale by the Company of the Notes, and no authorization, approval or
consent of, and no designation, filing, declaration, registration and/or
qualification with, any Governmental Authority is necessary or required in
connection with the execution, delivery and performance by any Subsidiary
Guarantor of the Subsidiary Guaranty.
 
7.  The issuance and sale of the Notes by the Company, and the execution,
delivery and performance by the Company of the terms and conditions of the Notes
and the Note Purchase Agreement do not conflict with, or result in any breach or
violation of any of the provisions of, or constitute a default under, or result
in the creation or imposition of any Lien on, the property of the Company or any
Subsidiary Guarantor pursuant to the provisions of (i) the certificate or
incorporation or bylaws of the Company, (ii) the Credit Agreement, the
Receivables Sale Agreement or any other agreement to which the Company or any
Subsidiary Guarantor is a party or by which any of them or their property is
bound that has been filed (or incorporated by reference) as an exhibit to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2005 filed
with the SEC or to any other Quarterly Report on Form 10-Q or Current Report on
Form 8-K thereafter filed by the Company with the SEC, (iii) any New York,
Louisiana or federal law (including usury laws) or regulation that, in such
counsel’s experience, is normally applicable both to general business
corporations that are not engaged in regulated business activities and to
transactions of the type contemplated by the Note Purchase Agreement, or (iv) to
the knowledge of such counsel, any order, writ, injunction or decree of any
court or Governmental Authority applicable to the Company.
 
8.  The execution, delivery and performance of the Subsidiary Guaranty will not
conflict with, or result in any breach or violation of any of the provisions of,
or constitute a default under, or result in the creation or imposition of any
Lien on, the property of any Subsidiary Guarantor pursuant to the provisions of
the Credit Agreement, the Receivables Sale Agreement or any other agreement to
which the Company or any Subsidiary is a party or by which any of them or their
property is bound that has been filed (or incorporated by reference) as an
exhibit to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2005 filed with the SEC or to any other Quarterly Report on Form
10-Q or Current Report on Form 8-K thereafter filed by the Company with the
SEC,.
 
9.  Neither the Company nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company,” as such terms are defined in
the Investment Company Act of 1940, as amended.
 
10.  Assuming the accuracy of the Company’s representation in Section 5.14 of
the Note Purchase Agreement, the issuance of the Notes and the intended use of
the proceeds of the sale of the Notes do not violate or conflict with Regulation
U, T or X of the Board of Governors of the Federal Reserve System.
 
The opinion of Jones, Walker, Waechter, Poitevent, Carrere & Denegre L.L.P.
shall cover such other matters relating to the sale of the Notes as the
Purchasers may reasonably request. With respect to matters of fact on which such
opinion is based, such counsel may rely on appropriate certificates of public
officials and officers of the Company or the Subsidiary Guarantors and with
respect to matters governed by the laws of any jurisdiction other than the
United States of America, the laws of the state of Louisiana or the state of New
York, such counsel may rely upon the opinions of counsel deemed (and stated in
its opinion to be deemed) by it to be competent and reliable. Such opinion shall
state that subsequent transferees and assignees of the Notes may rely thereon.
Such opinion also may be subject to reasonable and customary exceptions,
assumptions and qualifications.
 







Exhibit 4.4(a)
CHIC_13


--------------------------------------------------------------------------------




EXHIBIT 4.4(b)
 
FORM OF OPINION OF GENERAL
 
 
COUNSEL OF THE COMPANY
 
The opinion of Jennifer M. Neil, Corporate Secretary and General Counsel of the
Company, shall be to the effect that:
 
1.  Each of the Company and each Subsidiary Guarantor is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and each has all requisite corporate power and
authority to own and operate its properties, to carry on its business as now
conducted, and, in the case of the Company, to enter into and perform the Note
Purchase Agreement and to issue and sell the Notes and, in the case of each
Subsidiary Guarantor, to enter into and perform the Subsidiary Guaranty.
 
2.  The Note Purchase Agreement and the Notes have been duly authorized by
proper corporate action on the part of the Company, have been duly executed and
delivered by an authorized officer of the Company.
 
3.  The Subsidiary Guaranty has been duly authorized by proper corporate action
on the part of each Subsidiary Guarantor, has been duly executed and delivered
by an authorized officer each such Subsidiary Guarantor.
 
4.  No authorization, approval or consent of, and no designation, filing,
declaration, registration and/or qualification with, any Governmental Authority
is necessary or required in connection with the execution, delivery and
performance by the Company of the Note Purchase Agreement or the offering,
issuance and sale by the Company of the Notes, and no authorization, approval or
consent of, and no designation, filing, declaration, registration and/or
qualification with, any Governmental Authority is necessary or required in
connection with the execution, delivery and performance by any Subsidiary
Guarantor of the Subsidiary Guaranty.
 
5.  The issuance and sale of the Notes by the Company, and the execution,
delivery and performance by the Company of the terms and conditions of the Notes
and the Note Purchase Agreement do not conflict with, or result in any breach or
violation of any of the provisions of, or constitute a default under, or result
in the creation or imposition of any Lien on, the property of the Company or any
Subsidiary pursuant to the provisions of (i) the certificate or articles of
incorporation or bylaws of the Company or any Subsidiary Guarantor, (ii) the
Credit Agreement, the Receivables Sale Agreement or any other agreement to which
the Company or any Subsidiary Guarantor is a party or by which any of them or
their property is bound that has been filed (or incorporated by reference) as an
exhibit to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2005 filed with the SEC or to any other Quarterly Report on Form
10-Q or Current Report on Form 8-K thereafter filed by the Company with the SEC,
(iii) any Louisiana law (including usury laws) or regulation or any provision of
the Delaware General Corporation Law applicable to the Company, or (iv) to the
knowledge of such counsel, any order, writ, injunction or decree of any court or
Governmental Authority applicable to the Company.
 
6.  The execution, delivery and performance of the Subsidiary Guaranty will not
conflict with, or result in any breach or violation of any of the provisions of,
or constitute a default under, or result in the creation or imposition of any
Lien on, the property of any Subsidiary Guarantor pursuant to the provisions of
(i) its certificate or articles of incorporation or by-laws, (ii) the Credit
Agreement, the Receivables Sale Agreement or any other agreement to which the
Company or any Subsidiary is a party or by which any of them or their property
is bound that has been filed (or incorporated by reference) as an exhibit to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2005 filed
with the SEC or to any other Quarterly Report on Form 10-Q or Current Report on
Form 8-K thereafter filed by the Company with the SEC,, (iii) any provision of
the Delaware General Corporation Law or any Louisiana law or regulation
applicable to any Subsidiary Guarantor that, in such counsel’s experience, is
normally applicable both to general business corporations that are not engaged
in regulated business activities and to transactions of the type contemplated by
the Note Purchase Agreement, or (iv) to the knowledge of such counsel, any
order, writ, injunction or decree of any court or Governmental Authority
applicable to any Subsidiary Guarantor.
 
7.  There are no actions, suits or proceedings pending, or, to such counsel’s
knowledge, threatened against, or affecting the Company or any Subsidiary, at
law or in equity or before or by any Governmental Authority, that are likely to
result, individually or in the aggregate, in a Material Adverse Effect.
 
The opinion of Jennifer M. Neil shall cover such other matters relating to the
sale of the Notes as the Purchasers may reasonably request. With respect to
matters of fact on which such opinion is based, such counsel may rely on
appropriate certificates of public officials and officers of the Company or the
Subsidiary Guarantors and with respect to matters governed by the laws of any
jurisdiction other than the United States of America, the laws of the state of
Louisiana or the Delaware General Corporation Law, such counsel may rely upon
the opinions of counsel deemed (and stated in her opinion to be deemed) by her
to be competent and reliable. Such opinion shall state that subsequent
transferees and assignees of the Notes may rely thereon. Such opinion also may
be subject to reasonable and customary exceptions, assumptions and
qualifications.
 


 







Exhibit 4.4(b)
CHIC_


--------------------------------------------------------------------------------




EXHIBIT 4.4(c)
 
FORM OF OPINION OF SPECIAL COUNSEL
 
 
TO THE PURCHASERS
 
The opinion of Foley & Lardner LLP, special counsel to the Purchasers, shall be
to the effect that:
 
1.  The Company is a corporation validly existing in good standing under the
laws of the state of Delaware, with requisite corporate power and authority to
enter into the Agreement and to issue and sell the Notes.
 
2.  The Agreement and the Notes have been duly authorized by proper corporate
action on the part of the Company, have been duly executed and delivered by an
authorized officer of the Company, and constitute the legal, valid and binding
agreements of the Company, enforceable in accordance with their terms, except to
the extent that enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, fraudulent transfer,
moratorium or similar laws of general application relating to or affecting the
enforcement of the rights of creditors or by equitable principles, regardless of
whether enforcement is sought in a proceeding in equity or at law.
 
3.  The Subsidiary Guaranty has been duly authorized by proper corporate or
limited liability company, as the case may be, action on the part of each
Subsidiary Guarantor, has been duly executed and delivered by an authorized
officer of each Subsidiary Guarantor, and constitutes the legal, valid and
binding obligation of each Subsidiary Guarantor, enforceable in accordance with
its terms, except to the extent the enforcement thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or similar laws of general application relating to or
affecting the enforcement of the rights of creditors or by equitable principles,
regardless of whether enforcement is sought in a proceeding in equity or at law.
 
4.  Based upon the representations set forth in the Agreement, the offering,
sale and delivery of the Notes do not require the registration of the Notes
under the Securities Act of 1933, as amended, nor the qualification of an
indenture under the Trust Indenture Act of 1939, as amended.
 
5.  The issuance and sale of the Notes and compliance with the terms and
provisions of the Notes and the Agreement do not conflict with or result in any
breach of any of the provisions of the Articles of Incorporation or By-Laws of
the Company.
 
6.  No approval, consent or withholding of objection on the part of, or filing,
registration or qualification with, any governmental body, Federal or state, is
necessary in connection with the execution and delivery of the Note Agreement or
the Notes.
 
The opinion of Foley & Lardner LLP shall state that the opinions of Jones,
Walker, Waechter, Poitevent, Carrere & Denegre L.L.P. and Jennifer M. Neil are
satisfactory in form and scope to it, and that, in its opinion, the Purchasers
are justified in relying thereon and shall cover such other matters relating to
the sale of the Notes as the Purchasers may reasonably request.
 